  APPENDIX F

Expert Declarations




                      F-001
         DECLARATION OF KATHERINE PORTERFIELD, Ph.D.
I, KATHERINE PORTERFIELD, declare as follows:
     1. I am a clinical psychologist, licensed to practice in the State of New York. I
     received my Ph.D. in clinical psychology from the University of Michigan in
     1998. My pre-doctoral and postdoctoral training included extensive training
     in the evaluation and diagnosis of mental disorders. My curriculum vitae
     which fairly and accurately summarizes my education and experience is
     attached to this Declaration.
     2. Counsel for Lisa Montgomery has asked me to address her current
     psychological condition, specifically her rational understanding of her
     planned execution. My opinion, which is based on information obtained from
     Mrs. Montgomery’s attorneys about their daily communication with her, as
     well as my previous evaluation of Mrs. Montgomery over four days and
     eighteen hours of face to face interviewing in 2016, and extensive review of
     Mrs. Montgomery’s biopsychosocial history through records and witness
     interviews, is that as a result of her severe mental illness Mrs. Montgomery
     is currently unable to rationally understand the basis for her execution. My
     opinion is also based on my knowledge and experience as a psychologist who
     has worked with survivors of torture and other trauma for more than two
     decades, and the United States Supreme Court opinion in Madison v.
     Alabama, 139 S.Ct. 718 (2019).

     3. I first evaluated Mrs. Montgomery in 2016. My evaluation and conclusions
     with respect to Mrs. Montgomery’s mental illness are detailed in my April 22,
     2016 report and my October 10, 2016 supplemental report. I have also
     submitted two declarations with respect to my concerns that Mrs.
     Montgomery’s conditions of incarceration were likely to result in a
     deterioration of her mental health and functioning. Those declarations are
     dated November 9, 2020 and November 23, 2020. I reaffirm the truthfulness
     and accuracy of those previous declarations and incorporate them into this
     declaration by reference.

     4. Mrs. Montgomery suffers from complex post-traumatic stress disorder
     (CPTSD), complex partial seizures and brain impairment, depression, and
     bipolar disorder. Her CPTSD is characterized by severe dissociative
     symptoms. In my report dated April 22, 2016, I stated, regarding Mrs.
     Montgomery’s dissociative symptoms:

        “The most pronounced manifestation of Lisa Montgomery’s
        extensive trauma history is her dissociative symptomatology and
        manner of managing stress. Dissociation is a process of the
        human nervous system in which neurochemical reactions to
        excessive stress lead to alterations in consciousness and



                                                                                  F-002
   perceptions of senses, the environment, and the self. Dissociation
   represents a lowering of consciousness, sometimes to the point of
   actual rupture of consciousness and awareness (Lanius, Paulsen
   & Corrigan, 2014). Clinical models of dissociation demonstrate
   how humans, like animals, when under severe threat, will
   sometimes experience the release of neurochemicals that are
   anesthetic in nature and that therefore lower the organism’s
   experience of pain and fear. When humans experience this
   peritraumatic (“during the trauma”) dissociation however, they
   are often left with residual difficulties after the trauma, such as
   amnesia, fragmentation of memory, and other disturbances. If
   the individual suffers multiple traumatic events that lead to
   frequent and lengthy periods of peritraumatic dissociation, the
   after effects will likely be more pervasive and more severe. These
   can include altered states of consciousness that linger after the
   traumatic events, such as time distortions, cognitive confusion,
   bodily symptoms (depersonalization and derealization) and
   emotional numbing. (Frewen and Lanius, 2014). Dissociative
   symptoms can reach the level of psychosis, as when an individual
   suffers hallucinatory phenomena, such as voices talking at him or
   her in an attacking manner.”

Specifically, Mrs. Montgomery’s dissociative symptoms are characterized by:
confused thought processes, disengagement, depersonalization, derealization,
identity confusion, memory disturbance, and emotional constriction. The
symptoms that Mrs. Montgomery has demonstrated in the past are severe
and they can be highly impairing for her. For example, her depersonalization
can lead her to feel that she is not present in her body, an experience that is
highly destabilizing for people who suffer it. Her thought processes can
become confused, leading her to be unsure about time and the basic
circumstances in which she finds herself. Derealization can lead her to feel
that her environment is unreal or distorted in some way. Her emotional
constriction can lead her to become detached from her circumstances, unable
to gauge or express what she is feeling. Disengagement can lead her to
disconnect from people and no longer communicate her actual feelings,
thoughts or plans. In the past, these symptoms have led Mrs. Montgomery to
become highly disorganized and, at times, suicidal.

5. Her attorneys have been in regular telephone contact with Mrs.
Montgomery, but have been unable to visit with her in person since
November 2, 2020. I have been unable to evaluate Mrs. Montgomery in
person because of the travel restrictions caused by the current global
pandemic. Mrs. Montgomery’s attorneys have regularly reported to me after
their contacts with her. They have described a deteriorating mental condition



                                                                           F-003
characterized by symptoms consistent with her diagnoses. Specifically, they
have described thoughts and behaviors that are manifestations of
dissociation, disturbed thinking and likely psychosis. Among the reported
symptoms are: auditory hallucinations with self-attacking content (hearing
her abusive mother’s voice), sleep disturbances and nightmares of past sexual
violence, disruption in bodily functions related to elimination due to her
perception of male observation, distorted sense of reality (uncertainty about
whether the infant she kidnapped is really her child), religious delusions
(believing that God is speaking to her through connect-the-dot puzzles), gaps
in consciousness of time passing due to periods of being in a dissociative
state, derealization (alterations in perception of the external world),
inappropriate affect, irritability, and emotional constriction. Recently, Mrs.
Montgomery described an interaction with a male psychologist who is not on
her regular service in which she says he stated to her, “Don’t you just want to
say ‘fuck the government and kill yourself?’” I find it highly unlikely that a
trained clinician would make such a statement to any patient, let alone a
patient at acute risk for suicide and with a history of suicide attempts. Mrs.
Montgomery repeatedly focused on this statement being made to her, to a
degree that suggests distorted perceptions of what the staff members may be
intending and that is indicative of incipient paranoia. All of her symptoms
are indicators that Mrs. Montgomery’s psychological functioning is highly
impaired.

6. It is my professional opinion that I would be able to conduct a more
thorough evaluation of Mrs. Montgomery during an in-person meeting but I
am unable to travel because of the pandemic. Nevertheless, I am confident to
a reasonable degree of psychological certainty that Mrs. Montgomery suffers
mental diseases and defects and cannot now rationally form an
understanding of the government’s rationale for her execution. Her concept of
reality is so impaired that she cannot grasp the execution’s meaning and
purpose or the link between crime and its punishment.

7. Were I able to travel I could conduct a more thorough in-person evaluation.
An in-person evaluation would be conducted in a way that minimizes the
likelihood of doing harm to Mrs. Montgomery or worsening her mental state.
Because her dissociative symptoms are easily triggered, an examination of
her functioning must proceed carefully so that, if dissociation occurs, Mrs.
Montgomery can be carefully monitored and assisted in regaining an
integrated, organized mental state. This requires rapport with Mrs.
Montgomery, basic trust, and the clinical ability to recognize and address
dissociative symptoms in the moment. If the evaluation were taking place on
the phone or by video call, this kind of assessment and intervention would
not be possible. This is because dissociative symptoms are difficult to detect
when a patient is not physically present with a clinician and these symptoms



                                                                           F-004
      are difficult to address when not in the room with a patient. Specifically,
      dissociative symptoms often appear as absences, blank responses, silence,
      difficulty focusing, fatigue, attentional lapses and distractibility. These
      symptoms are very difficult to detect without being present with a patient
      and able to assess eye contact, verbal and physical communication and
      reactions. Thus, a remote evaluation of Mrs. Montgomery risks triggering her
      and leaving her in a compromised state that this evaluator would be unable
      to detect and properly address.

I declare under penalty of perjury and the laws of the United States that the
foregoing is true and correct to the best of my information and belief.

Dated this 8th Day of January, 2021.




                                             ______________________




                                                                                F-005
                        Katherine A. Porterfield, Ph.D.
                               589 11th Street, # 1
                              Brooklyn, NY 11215
                                 (917) 453 6899
                        katherine.porterfield@nyumc.org

Education

University of Michigan, Ann Arbor, Michigan
     Doctor of Philosophy, Clinical Psychology (1998)
     Master of Philosophy, Clinical Psychology (1994)
     Dissertation Topic: Meeting the Needs of Parentally Bereaved Children: A
     Model of Child-Centered Parenting
     Awards: Regents Fellowship (1992-1996); Power Fellowship (1995-1996);
     Summer Research Fellowship (1994, 1995); Rackham Dissertation Grant
     (1997)

Georgetown University, Washington, D.C.
     Bachelor of Arts, Interdisciplinary Studies: English, philosophy, history.
     (1986)
     Awards: Graduated cum laude; National Jesuit Honor Society
     Extensive extracurricular theater and social service experience

Licensure

      New York State License # 014105-1

Professional and Board Memberships

Committee to Protect Journalists, Secondary Traumatic Stress Advisory Group
(2019).

American Psychological Association, Member (2008-2012).

International Society for Traumatic Stress Studies, Member (Ongoing).

Warrior Relief, Board member. (2013).

826NYC, Advisory Board member (2005-present).

                                                                                  1
                                                                              F-006
Hands of Change, Advisory Board member (2003-2008).

Editorial Positions

APA Books, Invited peer reviewer, American Psychological Association,
Washington, DC (2018).

Istanbul Protocol: Manual on the Effective Investigation and Documentation of
Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment,
Psychological evidence of torture editorial working group member. (2018).

Journal of Traumatic Stress, Ad hoc reviewer. (2017-present).

Journal of Clinical Child and Adolescent Psychology, Ad hoc reviewer,
American Psychological Association, Div. 53. (2015).

Journal of Clinical Psychology, Ad hoc reviewer, Wiley Periodicals. (2015).

Cambridge University Press Medical Group, Ad hoc reviewer, Cambridge, UK
(2014).

Anxiety, Stress, and Coping: An International Journal, Ad hoc reviewer, Brunner-
Routledge Press. (2013).

The Psychosocial Impact of Detention and Deportation on Migrant Families. Inter-
American Commission on Human Rights, Washington, DC. Expert reviewer on
report by authors Brabeck, K., Lykes, MB., Lustig, S. (2013).

International Journal of Law and Psychiatry, Ad hoc reviewer, Universite de
Montreal. (2012).

American Psychological Association Task Force on the Psychosocial Effects of
War on Children and Families Who Are Refugees From Armed Conflict Residing
in the United States, Chair. American Psychological Association. (2008-2010).


                                                                                   2
                                                                                F-007
Clinical Experience/Employment

New York University School of Medicine, New York, NY
     Clinical Instructor, Psychiatry (5/03-present)

Bellevue/NYU Program for Survivors of Torture, New York, NY
      Psychological Consultant (7/19-present)
      Senior Psychologist (7/08-present)
      Clinical Co-Director        (11/01-7/08)
      Staff Psychologist          (9/99-11/01)
      Provided clinical services to adults, children/adolescents and families at this
      clinic for survivors of torture and war trauma. Conducted evaluation and
      assessment services as well as individual, family, and group therapy.
      Provide trainings and consultations nationally on issues pertaining to trauma,
      torture, and refugee mental health. Supervised psychological, psychiatric
      and social work trainees.

Journalist Trauma Support Network, Dart Center for Journalism and Trauma,
Columbia University, New York, NY.
     Consulting Psychologist (11/20-present)

United States District Court, Southern and Eastern Districts of New York,
     New York, NY.
     Psychological expert/Consultant (Varied)
     Served as evaluator/consultant in Federal District Court for several cases.

Office of Military Commissions Chief Defense Counsel, Washington,
      DC/Guantanamo Bay, Cuba
      Psychological expert/Consultant (9/08-present)
      Serve as evaluator/consultant for defense teams in Military Commissions
      Trials in Guantanamo Bay. Have conducted extensive evaluations of several
      detainees, including psychological testing, interview, and observation.

NYU Child Study Center, New York, NY
    Post-Doctoral Fellow             (9/98-8/99)
    Recipient of clinical fellowship at this multi-disciplinary mental health clinic
    for children and adolescents. Provided assessment, evaluation, and
    treatment services for children and families within the Center’s Anxiety
    Disorders Clinic, Attention Deficit/Hyperactivity Clinic, Infant and Early

                                                                                    3
                                                                                 F-008
      Childhood Development Clinic, and Learning and Academic Achievement
      Institute. Consulted at The Children’s Storefront in Harlem, NY. Provided
      parenting workshops through the Center’s Parenting Institute.

University Center for the Child and Family, Ann Arbor, MI
     Intern/Practicum Student        (9/93-10/96)
     Recipient of training fellowship on clinical and research issues pertaining to
     loss in families. Provided individual, couples, and family therapy.
     Conducted therapy groups with divorced parents, bereaved siblings, and
     children from violent homes. Administered psychological assessments for
     custody, forensic, and academic evaluations (WAIS/WISC, MMPI, Exner
     Rorschach). Areas of specialization: loss and bereavement in families,
     therapy with the deaf and hearing-impaired.

University of Michigan Hospital, Child and Adolescent Psychiatric Division,
     Ann Arbor, MI
     Practicum Student       (1/94-5/94)
     Administered psychological assessment and co-led Social Skills Group for
     inpatient adolescents.

Preventive Intervention Project, Judge Baker Children’s Center, Boston, MA
     Project Coordinator              (9/90-8/92)
     Coordinated longitudinal project examining a family-based intervention for
     depressed parents. Contributed to development of assessment battery,
     coding systems, and reliability studies, participated in grant and manuscript
     writing.

McLean Hospital, Belmont, MA
    Mental Health Worker (5/89-8/90)
    Responsibilities on a 23-bed locked psychosocial unit included milieu
    management, treatment planning, case presentation at treatment conferences
    and crisis intervention. Co-led adolescent group.

Castle School, Cambridge, MA
      Senior Counselor/Team Leader            (2/87-3/89)
      Responsibilities at a 12-bed residential school for emotionally disturbed
      adolescents included milieu and case management, crisis intervention, hiring
      and scheduling staff.

Adolescent and Family Development Project, Harvard University, Boston, MA

                                                                                   4
                                                                                F-009
      Research Assistant      (6/89-1/91)
      Coded interviews using Q-Sort of Ego Processes.

La Casa de la Mujer, Chimbote, Peru
     Community Organizer (6/86-11/86)
     Planned and participated in workshops providing psychological, legal, and
     educational information in impoverished communities.

Teaching/Training Experience

New York University Medical School, NY, NY
     Clinical Instructor
     Clinical Supervisor, Psychological Interns and Externs, Psychiatric
     Residents (1999-present)
     Third year Residents Course Co-Director: Introduction to Clinical Work
     with Survivors of Torture (2003-2006)
     Lecturer, Intern and Residents Seminars, (2001-present)

The Second City, Detroit, MI; New York, NY
     Facilitator/Improvisation Instructor         (1994-present)
     Design and conduct intensive workshops for businesses, focusing on team-
     building, creativity, and communication skills in organizations. Clients
     include Pfizer Pharmaceuticals, Major League Baseball, MTV, and General
     Motors.

      Performer/Understudy (1994-2001)
      Served as performer and understudy for Main Stage company, corporate
      theater company and touring company of The Second City, Detroit, MI.

Zone, Sports Media Consulting, Cleveland, OH (2007-present)
      Conduct sports media training and consultations for professional athletes,
      coaches, general managers and collegiate athletes and coaches, including
      NBA, NHL and MLB.

The American Musical and Dramatic Academy, New York, NY
     Improvisation Instructor      (1/99-12/99)
     Designed and taught improvisation course for acting students in this
     conservatory program.

The University of Michigan, Ann Arbor, MI

                                                                                   5
                                                                               F-010
      Graduate Student Instructor (1994, 1996)
      Utilized role-play, lecture and discussion formats in this course on
      introductory counseling skills. Supervised undergraduate teaching
      assistants.

Gilda’s Club, New York, NY
      Improvisation Instructor      (2/97-2/99)
      Taught course on improvisation at this wellness center for individuals with
      cancer.

Georgetown University, Washington, DC
     Improvisation Instructor      (Summer, 1997)
     Taught course on improvisation at the Alumni College.

The Castle School, Cambridge, MA
     Drama Teacher (2/87-2/89)
     Taught drama and improvisation at this residential school for emotionally
     disturbed teens.

Publications

Porterfield, K. (2020) Principles of care of survivors of organized violence in a
      global society, In Rubin, N and Flores, R. (Eds.) The Cambridge Handbook
      of Psychology and Human Rights, Cambridge University Press.

WITNESS. (2020). Video as Evidence Field Guide: Using Video to Support
    Accountability for Sexual and Gender-Based Violence Crimes (SGBV).
    Invited contributor.

United Nations. (In Press). Istanbul Protocol: Manual on the effective investigation
      and documentation of torture and other cruel, inhuman, or degrading
      treatment or punishment. Contributing author. New York: United Nations.

Porterfield, K. (2019). Working with a Traumatized Child: Creating a Frame and
      Minimizing Harm. DART Center for Journalism and Trauma. Tipsheet for
      journalists. Available at https://dartcenter.org/resources/working-
      traumatized-child-creating-frame-and-minimizing-harm.

Brabeck, K.M., Porterfield, K., & Loughry, M. (2015). Psychosocial and mental
     health issues, assessment, and interventions with immigrant individuals and

                                                                                    6
                                                                                F-011
      families facing detention and deportation in the United States. In D.
      Kanstroom and M.B. Lykes (eds). The new deportations delirium:
      Interdisciplinary responses. New York University Press.

Lindhout, A. & Porterfield, K. (2014). Healing in forgiveness: A discussion with
     Amanda Lindhout and Dr. Katherine Porterfield. European Journal of
     Psychotraumatology, Vol. 5. Available online at:
     http://www.ejpt.net/index.php/ejpt.

American Psychological Association. (2010). Resilience and Recovery after War:
     Refugee Children and Families in the United States: Report of the APA Task
     Force on the Psychosocial Effects of War on Children and Families Who are
     Refugees from Armed Conflict in the United States. Washington, DC: Lead
     author/Chair.

Porterfield, K. & Akinsulure-Smith, A. (2007). Therapeutic Work with Children
      and Families. In H. Smith & A. Keller (Eds.), Like a Refugee Camp on First
      Avenue: Insights and Experiences from the Bellevue/NYU Program for
      Survivors of Torture (pp 299-335). New York, Grant-funded publication.

Keller, A., Lhewa, D., Rosenfeld, B., Sachs, E., Aladjem, A., Cohen, I., Smith, H.,
      Porterfield, K., Wilkinson, J., Perdomo, L., & Smith, Y. A. (2006).
      Traumatic experiences and psychological distress among an urban refugee
      population. Journal of Nervous and Mental Disease, 194 (3), 188-194.

Saldinger, A., Cain, A., & Porterfield, K. (2005). Traumatic stress in adolescents
      anticipating parental death. The Prevention Researcher, 12 (4), 17-20.

Saldinger, A., Cain, A., Porterfield, K. & Lohnes, K. (2004). Facilitating
      attachment between school-aged children and a dying parent. Death Studies,
      915-938.

Saldinger, A., Porterfield, K., & Cain, A. (2004). Meeting the needs of parentally-
      bereaved children: A framework for child-centered parenting. Psychiatry:
      Interpersonal and Biological Processes, 67(4), 331-352.

Saldinger, A., Cain, A., & Porterfield, K. (2003). Managing traumatic stress in
      children anticipating parental death. Psychiatry: Interpersonal and
      Biological Processes, 66 (2), 168-181.



                                                                                     7
                                                                                  F-012
Porterfield, A., Cain, A., & Saldinger, K. (2002-2003). The impact of early loss
      history on parenting of bereaved children: A qualitative study. Omega:
      Journal of Death and Dying, 47(3):203-220.

Beardslee, W, Salt, P., Porterfield, K., et al. (1993). Comparison of preventive
     interventions for families with parental affective disorder. J. Am. Acad.
     Child Adolesc. Psychiatry, 32(2), 254-263.

Presentations

Porterfield, K. (October 27, 2020). Working with traumatized client: The
biopsychosocial imprint of trauma. Advancing Real Change Seminar. (Virtual)

Porterfield, K. (October 19, 2020). Secondary traumatic stress in journalism: A
biopsychosocial approach to well-being. Training for the International Women’s
Media Foundation, Hazardous Environments Training. Washington, DC. (Virtual)

Porterfield, K. (October 14, 2020). Interviewing individuals in solitary
confinement: Recognizing and responding to trauma. Training for NYU Solitary
Confinement Project. NY, NY. (Virtual)

Porterfield, K. (October 2, 2020). Enhancing well-being during a time of chronic
stress: Lessons from the trauma field. Webinar for Federal Defenders of San Diego
CJA conference. (Virtual)

Porterfield, K. (September 28, 2020). The biopsychosocial imprint of complex
childhood trauma. Webinar for University of Texas Law School Capital
Punishment Clinic. (Virtual)

Porterfield, K. (June 23, 2020). Enhancing well-being during a time of stress: A
model of self-assessment and care. Webinar for CCR Intern class. NY, NY.
(Virtual)

Porterfield, K. (June 18, 2020). Trauma-informed work with incarcerated youth.
Webinar for Center for Motivation and Change. NY, NY. (Virtual)

Porterfield, K. (June 3, 2020). Recognizing and responding to the biopsychosocial
impact of stress: Enhancing well-being in yourself and your team. Webinar for
Freedom House international management team. Washington, DC. (Virtual)



                                                                                      8
                                                                                   F-013
Porterfield, K. (May 22, 2020). Working with traumatized populations during a
time of stress. Webinar for International Women’s Media Foundation staff.
Washington, DC. (Virtual)

Porterfield, K. (May 2020-October 2020). Coping through trauma: A
biopsychosocial approach to managing stress and well-being in an ongoing trauma.
Webinars for New York Presbyterian Pulmonary Critical Care teams. NY, NY.
(Virtual)

Porterfield, K. (April 30, 2020). Enhancing well-being during a time of stress: A
model of self-assessment and care. Webinar for Military Commissions Defense
Operations staff. Washington, DC. (Virtual)

Porterfield, K. (April 22, 2020). Recognizing and responding to the
biopsychosocial impact of stress: Enhancing well-being in yourself and your team.
Webinar for Center for Constitutional Rights management team. Washington, DC.
(Virtual)

Porterfield, K. (April 9, 2020). Enhancing well-being during a time of stress: A
model of self-assessment and care. Webinar for Center for Constitutional Rights
staff. Washington, DC. (Virtual)

Porterfield, K. (April 8, 2020). Enhancing well-being during a time of stress: A
model of self-assessment and care. Webinar for Freedom House Emergency
Assistance Program. Washington, DC. (Virtual)

Porterfield, K. (March 30, 2020). Making the world hurt less: Enhancing wellbeing
during a time of stress. Webinar for International Women’s Media Foundation.
Washington, DC. (Virtual)

Porterfield, K. (March 19, 2020). Lessons learned from journalists covering
pandemics. Webinar for International Women’s Media Foundation. NY, NY.
(Virtual)

Porterfield, K. and Sachs, E. (February 28, 2020, March 27, 2020). Secondary
traumatic stress in journalism: A biopsychosocial approach to well-being. Training
for the Nieman Foundation Fellows, Harvard University, Cambridge, MA.
(Virtual)




                                                                                      9
                                                                                   F-014
Porterfield , K. (February 14, 2020). The biopsychosocial imprint of trauma in
human rights work. Training for Cardozo Law School, Immigrant Rights Project.
New York, NY.

Porterfield, K. (December 11, 2019). The biopsychosocial imprint of complex
trauma: Implications for evaluation and treatment. Grand Rounds, St. Elizabeth’s
Hospital, Washington, DC.

Porterfield, K. (November 14-15, 2019). The biopsychosocial imprint of trauma;
and Secondary traumatic stress: Strategies for well-being. Presentations at Federal
Defenders Orientation Training, Santa Fe, NM.

Porterfield, K. (October 24, 2019). The biopsychosocial imprint of trauma in
human rights advocacy. Columbia University Law School. International Human
Rights Clinic. NY, NY.

Porterfield, K. (September 21, 2019). Interviewing traumatized children. Presenter
at Through the Eyes of Young Children: Reporting on Children and the
International Refugee Crisis. Conference sponsored by DART Center for
Journalism and Trauma, Columbia School of Journalism, New York, NY.

Porterfield, K. (September 20, 2019). Recognizing and preventing secondary
traumatic stress in journalism. Safety Training for Female Journalists. Sponsored
by ROAAAR and International Women’s Media Foundation. Brooklyn, NY.

Porterfield, K. (September 18th, 2019). The biopsychosocial impact of trauma:
Recognizing trauma and enhancing well-being. Training for Immigrant Justice
Corps. New York, NY.

Porterfield, K. (April 19, 2019). The biopsychosocial impact of trauma: Working
with traumatized populations. Training for Columbia Law School Immigration
Clinic, NY, NY.

Porterfield, K. (April 4, 2019). Recognizing and responding to traumatized patients
in a medical setting. Presentation at Global Health Conference, Physician
Assistants for Global Health and Mount Sinai Health System Dept of PA Services.
NY, NY.




                                                                                    10
                                                                                F-015
Porterfield, K. (March 1, 2019). The Biopsychosocial impact of trauma: Human
rights work with traumatized populations. Training for staff of the Center for
Constitutional Rights, NY, NY.
Porterfield, K. (January 26, 2019). Secondary traumatic stress in journalism: A
biopsychosocial approach to well-being. Training to the Nieman Foundation
Fellows, Harvard University, Cambridge, MA.

Porterfield, K. (November 16, 2018). The biopsychosocial imprint of childhood
trauma: Complex Post-traumatic Stress Disorder. Presentation at 26th Annual
Virgina Bar Association Capital Defense Workshop, Richmond, VA.

Porterfield, K. (November 8, 2018). The biopsychosocial imprint of trauma; and
Secondary traumatic stress: Strategies for well-being. Presentations at Federal
Capital Habeas Unit Training, Santa Fe, NM.
Porterfield, K., Pradhan, A., Satterthwaite, M., Singh, A., (October 19, 2018). The
Meaning of Torture in National Security. Invited panelist. Why International Law
Matters: 97th Annual Meeting of the American Branch of the International Law
Association. Fordham Law School, New York, NY.
Porterfield, K. (October 3, 2018). Uncompartmentalizing: Learning from a refugee
health care experience. Critical Issues in Emergency Medicine. Invited panelist.
Bellevue Hospital Emergency Medicine Department, NY, NY.
Porterfield, K. (June 19, 2018). The Biopsychosocial Imprint of Trauma. Plenary
Presentation. Federal Death Penalty Authorized Case Consultation and Training
Conference, Administrative Office of the US Courts. Atlanta, GA.
Porterfield, K. (June 4, 2018). The Imprint of Trauma in Human Rights Work.
Training for Center for Reproductive Rights. New York, NY.
Haidt, J., Porterfield, K., Van Bavel, J. (June 3, 2018). The Roots of Extremism:
The Fundamentalist in Your Brain. Invited panelist. World Science Festival, New
York, NY.

Porterfield, K. (May 15, 2018). The Imprint of Trauma in Human Rights Work.
Training for Reprieve. New York, NY.

Porterfield, K. (March 21, 2018). The Biopsychosocial Imprint of Trauma: How to
Recognize, How to Respond. Plenary Presentation. Capital Habeas Unit National
Conference, Federal Judicial Center, Santa Fe, New Mexico.


                                                                                    11
                                                                                  F-016
Porterfield, K., Kleinman, S., Katz, C, Mukherjee, E. (February 26, 2018).
Changes in Policy and Practice in Asylum Law. Invited panelist. New York
County Psychiatric Society. New York, NY.
Porterfield, K. (February 13, 2018). The Imprint of Trauma in Human Rights
Work. Training for Physicians for Human Rights national and international staff.
New York, NY.

Porterfield, K. and Smith, H. (February 16, 2018). Building the foundation of
trauma-based treatment for refugee clients. Day long training for mental health
providers. Sponsored by Better Health for Northeastern New York & Alliance for
Better Health Care. Albany, NY.

Porterfield, K. (January 18, 2018). Interviewing survivors of trauma in a
Journalism Context. Presentation at The Dart Center for Journalism and Trauma,
Columbia University. New York, NY.
Porterfield, K. (January 10, 2018). The biopsychosocial imprint of complex
trauma: Implications for evaluation and treatment in forensic and community
contexts. Full-day training sponsored by Institute of Law, Psychiatry, and Public
Policy at the University of Virginia, and by the Virginia Department of Behavioral
Health and Developmental Services. Jointly provided by the Office of Continuing
Medical Education of the University of Virginia School of Medicine.
Porterfield, K. (November 30, 2017). The impact of enhanced interrogation and
rendition. Testimony at public hearings for North Carolina Commission of Inquiry
on Torture. Raleigh, NC.

Porterfield, K. (July 7-10, 2017). The biopsychosocial impact of trauma: Issues for
journalists. Training for International Women’s Media Foundation, Hazardous
Environment Training, Mexico City, Mexico.
Porterfield, K. (June 14, 2017). Working with traumatized prisoners: barriers and
strategies for attorneys. Invited presentation to The Innocence Project staff and
interns. New York, NY.

Porterfield, K. (May 17, 2017). The biopsychosocial impact of trauma: Human
rights work with traumatized populations. Full day training for staff of MADRE,
New York, NY.
Porterfield, K. (May 11, 2017). Human rights and psychology: A view from
Guantanamo. Presentation at the Watkinson School. Hartrford, CT.


                                                                                    12
                                                                               F-017
Porterfield, K. (March 24, 2017). The biopsychosocial impact of trauma:
Treatment and care of survivors. One-day workshop. Institute for Individual and
Family Counseling, University of Miami School of Education and Human
Development. Miami, FL.

Akinsulure-Smith, A; Porterfield, K.; Smith, H. (December 9, 2016). Assessment
and treatment of torture survivors: Resilience-centered healing. Invited Webinar.
American Psychological Association Division 56 Webinar Series.
Porterfield, K. (October 13, 2016) Interviewing survivors of trauma and torture in a
human rights context. Invited lecturer at Columbia University Law School Human
Rights Clinic. New York, NY.

Porterfield, K. (October 6, 2016). Working with traumatized clients: Strategies for
advocates and lawyers. Presentation at CUNY Law School Family Law and
Immigration and Human Rights Clinics. Brooklyn, NY.
Porterfield, K. (September 22-25, 2016). International Criminal Court: Trial
advocacy training program. Office of the Prosecutor. Invited faculty. Hague,
Netherlands.
Porterfield, K. (August 11, 2016). Introduction to complex trauma. Invited
presenter to Federal Capital Habeas Corpus Conference. Washington, DC.
Akinsulure-Smith, A; Porterfield, K.; Smith, H. (August 4, 2016). Assessment and
treatment of torture survivors: Integrative approach to service provision. Invited
Symposium. American Psychological Association Convention. Denver, CO.

Porterfield, K. (June 8, 2016) Human rights and psychology, Grand Rounds,
Maimonides Hospital, Brooklyn, NY.

Porterfield, K., Lebowitz, L. (May 13, 2016). The impact of childhood trauma,
Federal Capital Habeas Project Annual Conference. Atlanta, Georgia.

Porterfield, K. (February 5, 2016). Trauma and the refugee client: Barriers and
strategies for care. Webinar for SUNY Albany School of Public Health: Center for
Public and Continuing Education Series: Advancing Cultural Competence in the
Workplace.

Porterfield, K. and LeBoeuf, D. (January 23, 2016). Childhood trauma: Moving
past checklists and diagnoses. Presentation (Via remote) to the Alabama Criminal
Defense Lawyers Association. Birmingham, AL.


                                                                                    13
                                                                                F-018
Porterfield, K. (November 3, 2015). Impact of psychological torture: Perspectives
from Guantanamo and the Bellevue/NYU Program for Survivors of Torture.
Invited presentation to the American Academies of Science, Engineering and
Mathematics Human Rights Committee, Washington, DC.

Porterfield, K. (October 30, 2015) Moving past checklists and diagnoses:
Childhood trauma. Federal Death Penalty Strategy Session, Administrative Office
of the US Courts, Fort Lauderdale, FL.
Porterfield, K. (October 20, 2015). A psychologist’s view from death row and
Guantanamo. Presentation at the Watkinson School. Hartrford, CT.

Porterfield, K. (October 16, 2015) Interviewing survivors of trauma and torture in a
human rights context. Invited lecturer at Columbia University Law School Human
Rights Clinic. New York, NY.
Porterfield, K. (October 14, October 21, 2015). Working with traumatized clients:
Strategies for lawyers and advocates. Training for the staff at The Bronx
Defenders. New York, NY.
Porterfield, K., Figley, C, Smith, C., Gobin, R., Gold, S., Rom-Rymer, B., and
Rhoades, G., (September 25, 2015) The Hoffman Report: Division 56 discusses
initial reactions and plans. Webinar sponsored by APA Division 56.
Porterfield, K. (September 16, 2015). Traumatic grief in victims and families.
Invited training for Administrative Office of the US Courts, Defense-Initiated
Victim Outreach, Alexandria, VA.
Porterfield, K. (July 22-23, 2015). Communication strategies with a traumatized
client and Self-care for staff, Presentations at “Building Awareness, Skills and
Knowledge: A Community Response to the Torture Survivor Experience”
Conference sponsored by Refugee Services National Partnership for Community
Training and Tennessee Office for Refugees, Nashville, TN.

Sowards, G, LeBoeuf, D., Holdman, S., Poteet, D., Nevin, D., Porterfield, K. (July
13, 2015). From Death Row to Guantanamo: Practical ethics in the interface
between law and mental health. Panel presentation at the International Congress of
Law and Mental Health, Vienna, Austria.
Porterfield, K. (May 28, 2015). Impact of trauma on the refugee family with
children: Clinical considerations and recommendations for care; Working with
clients who have suffered trauma: Strategies for effective communication;


                                                                                   14
                                                                                 F-019
Secondary trauma and self-care in working with traumatized refugee populations.
Intensive Case Management Training Conference, Lutheran Immigration and
Refugee Service, Baltimore, MD.
Porterfield, K. (May 2, 2015) Resilience and recovery after wrongful incarceration,
Working with those who have experienced wrongful incarceration. Invited speaker
at the 2015 Innocence Network Conference. Orlando, FL.

Porterfield, K. (January 22, 2015). Secondary trauma for lawyers and advocates
conducting human rights work. Invited presentation to the Innocence Project staff
and students. New York, NY.

Porterfield, K. (November 19, 2014). Working with traumatized clients: Strategies
for advocates and lawyers. Presentation to Georgia Capital Defenders Annual
Conference, St. Simons Island, GA.
Porterfield, K. (October 23-25, 2014). Complex trauma in mitigation. National
Association of Criminal Defense Lawyers: 16th Annual Making the Case for Life
Seminar. (October 23-25, 2014). Charlotte, NC.

Porterfield, K. (October 16, 2014). Working with traumatized clients: Strategies
for advocates and lawyers. Presentation at CUNY Law School Family Law and
Immigration Clinics. Brooklyn, NY.
Porterfield, K. (June 6, 2014, September 18, 2014, October 21,2014) Working with
traumatized prisoners: Barriers and strategies for attorneys. Invited presentation to
The Innocence Project staff. New York, NY.
Porterfield, K. (May 13, 2014). The psychological effects of chronic systematic
child abuse and neglect: Lessons llearned from the field. Invited Speaker, 22nd
Annual Children’s Justice Conference, Washington State Department of Social
and Health Services, Spokane, WA.
Porterfield, K. (May 5-18, 2014). Working Effectively with Traumatized Children
and Families in the Aftermath of Torture and Refugee Trauma: Core Principles.
Two week E-Learning Seminar for refugee service providers for Gulf Coast Jewish
Family and Community Services, National Partnership for Community Training.

Porterfield, K. (April 23, 2014). The Unmaking of the Underdog, TEDx
Presentation, TEDx Editors’ Pick, Franklin and Marshall College, Lancaster, PA.




                                                                                   15
                                                                                 F-020
Porterfield, K. (April 9, 2014). A Graded Therapeutic Approach to the
Traumatized Refugee Client. Webinar presented to staff of Jewish Family Services
and affiliated clinicians, Syracuse, NY.
Porterfield, K. (March 26, 2014). Human Rights and the Role of Psychologists: A
View from Guantanamo. Invited speaker, The Watkinson School, Hartford, CT.
Porterfield, K. (March 13, 2014) Childhood Trauma: What the Research—
Established and Emerging—Teaches Us About Clients. Authorized Case Training
and Consultation Conference, Federal Death Penalty Resource Counsel. Louisville,
Kentucky.

Porterfield, K. (March 6, 2014) Inhuman Incarceration: An Interdisciplinary
Discussion on the Consequences of the Prison Industrial Complex. Invited panelist.
CUNY School of Law, Queens, NY.
Porterfield, K. (November 21, 2013) Working with Traumatized Prisoners:
Barriers and Strategies for Attorneys. Invited presentation to The Innocence
Project staff and student lawyers. New York, NY.
Porterfield, K. (October 15-16, 2013) Working Clinically with Traumatized
Refugee Children and Families; Complex Marginalization and the Refugee Client;
Unspoken Human Rights Conference: Restoring Dignity and Healing from Trauma
and Torture. Interdisciplinary conference sponsored by Refugee Services National
Partnership for Community Training. Utica, NY.

Porterfield, K. (October 15, 2013). Working with Traumatized Immigrant and
Refugee Clients in a Legal Context. Presentation to CUNY School of Law
Immigration Clinic. New York, NY.

Porterfield, K. (May 17, 2013). Working Clinically with the Traumatized Refugee
Child and Family; Two Week E-learning Seminar for Gulf Coast Jewish Family
and Community Services Providers.

Porterfield, K. (April 16, 2013). Working Clinically with the Traumatized Refugee
Child and Family and Complex Marginalization: Addressing the Refugee
Experience in Your Agency. Presentations at Building Bridges Conference: The
Refugee Journey, Fargo, ND.
Porterfield, K. (March 13, 2013). Managing Secondary Trauma in Work With
Refugees, Webinar Conference Call facilitated for Gulf Coast Jewish Family &
Community Services.


                                                                                 16
                                                                               F-021
Porterfield, K. (February 13, 2013). Human Rights Abuses and the Role of
Psychologists, Presentation at Fordham Law School Seminar on International Law
and Terrorism, New York, NY.
Porterfield, K. (February 12, 2013). Psychological Evaluations in the War on
Terror. Presentation to The Watkinson School, Hartford, CT.
Porterfield, K. and Akinsulure-Smith, A. (December 6, 2012) Human Rights
Abuses: Impunity and Advocacy: The View from Guantanamo and the Hague.
Presentation at City College of New York; Psychology Department.

Porterfield, K. (November 16, 2012) Traumatized Clients in Capital Cases:
Barriers and Strategies for Attorneys. Invited presenter, Virginia Bar Association
Capital Defense Training, Richmond, VA.
Porterfield, K. and Akinsulure-Smith, A. (October 26, 2012) Human Rights
Abuses: Impunity and Advocacy: The View from Guantanamo and the Hague.
Presentation at Bellevue Hospital Center Psychiatry Case Conference.

Porterfield, K. (June 6, 2012) Traumatizing Lives, Traumatizing Imprisonment:
Working with Multiply Traumatized Clients in Prisons, Presentation at Arnold and
Porter Law Firm, New York, NY.

Porterfield, K. (May 15, 2012) Traumatized Clients: Signs, Symptoms, and
Strategies for Building Relationships, Office of the Appellate Defender, New
York, NY.
Porterfield, K., Akinsulure-Smith, A, O’Hara, S. (April 19, 2012) Refugees and
Psychosocial Well-being, Invited panelist at United Nations Psychology Day
conference, Human Rights for Vulnerable People: Psychological Contributions and
the United Nations Perspective, New York, NY.
Porterfield, K. (April 17, 2012) Working Effectively with Traumatized Children
and Families in the Aftermath of Torture and Refugee Trauma: Core Principles,
Webinar presented for National Partnership for Community Training, Florida
Center for Survivors of Torture, New York, NY.

Porterfield, K. (March 23, 2012) Clients Traumatized by Incarceration and
Security Measures, Signs, Symptoms and Strategies for Building Relationships,
Presentation at Bureau of Prisons Homicides Authorized Case Training and
Consultation Conference, Denver, CO.



                                                                                  17
                                                                                F-022
Porterfield, K. (March 12, 2012) Traumatized Clients: Signs, Symptoms, and
Strategies for Building Relationships, Neighborhood Defenders Service, Harlem,
NY.
Porterfield, K. (March 8, 2012) Working Effectively with Traumatized Children
and Families in the Aftermath of Torture and Refugee Trauma: Core Principles,
Presentation at “Fostering the Resilient Spirit: Holistic Responses in the Torture
Treatment Field.” Tulane University School of Social Work, New Orleans, LA.
Porterfield, K. (February 13, 2012) Working Clinically with Traumatized Children
and Families, ½ day training provided at Center for Family Life, Brooklyn, NY.

Porterfield, K. (November 11, 2011) Harnessing Knowledge: Advocacy and
Prevention and Bearing Witness: The Experience of the Media, Invited panelist:
Recovery from Trauma: Lessons from Ground Zero and Beyond, Peter C
Alderman Foundation/NYU Hospital, New York, NY.
Porterfield, K., Keller, A., & Xenakis, S. (November 5, 2011) Torture and
Maltreatment in the War on Terror: Rupturing Professional and Clinical Bonds,
Panelist: International Society for Traumatic Stress Studies, Baltimore, MD.
Porterfield, K., LeBoeuf D., Holdman, S., (November 4, 2011) Traumatized
Clients: Signs, Symptoms, and Strategies for Building Relationships. Invited
speaker, Federal Death Penalty Resource Counsel, New Orleans, LA.

Porterfield, K. (June 8, 2011) Multicultural Issues in Service Provision to
Traumatized Refugees, Invited speaker, US Committee for Refugees and
Immigrants Conference, Arlington, VA.

Porterfield, K. ((May 13, 2011) Complex Trauma as a Factor in Mitigation, Invited
speaker, Habeas Corpus Resource Center Spring Conference, San Francisco, CA.

Porterfield, K. and Keller, A. (January 14, 2011) Interviewing Trauma Survivors in
a Legal Context, Half-day training for Open Society Institute Justice Initiative
Team, New York, NY.

Porterfield, K. (January 13, 2011). Inner Healing after War. Invited panelist.
United Nations NGO on Mental Health, New York, NY.




                                                                                     18
                                                                                 F-023
Porterfield, K. (January 11, 2011). Torturing the Mind: U.S. Involvement in
Psychological Torture. Invited panelist. New York Religious Campaign Against
Torture, New York, NY.

Porterfield, K. (June 16, 2010). Working with Traumatized Children in an Asylum
Context. Invited speaker. Asylum Officers’ Training, Newark, NJ.

Porterfield, K (April 23, 2010). Complex Trauma as a Factor in Mitigation, Invited
speaker, Seventh National Seminar on the Development and Integration of
Mitigation Evidence: New Science, New Strategies, Seattle, Washington.

Porterfield, K. (March 19, 2010). Working with Traumatized Refugee
Populations. Invited Panelist at Boston College Conference “Deportation,
Migration, Human Rights.” Boston, MA.

Porterfield, K. (February 26, 2010). Working with Traumatized Individuals in a
Legal/Human Rights Context. Presentation to Center for Constitutional Rights
Staff, New York, NY.

Porterfield, K. (December 7, 2009) Integrated Treatment of a First Responder
From 9/11: CBT Methods in a Long-term Treatment. Grand Rounds Invited
Presenter, Manhattan Psychiatric Center, New York, NY.

Porterfield, K. (October 15, 2009). Introduction to Exposure Therapy. Counseling
Methods Course, City College, New York, NY.

Porterfield, K. (September 11, 2009). Integrated Treatment of a First Responder
From 9/11: CBT Methods in a Long-term Treatment. Bellevue Hospital Case
Conference Invited Presenter, Bellevue Hospital, New York, NY.

Porterfield, K., Akinsulure-Smith, A, Kia-Keating, M. and Betancourt, T. (August
7th, 2009). War-Affected Children Residing in the U.S.: Challenges and New
Directions for Psychologists. Chair of Panel at the American Psychological
Association 2009 Convention. Toronto.

Porterfield, K. (July 19, 2009). Working with Traumatized Children in a
Legal/Human Rights Context. Presentation to staff of Kids in Need of Defense
(KIND) Staff Retreat, Washington, DC.




                                                                                   19
                                                                                 F-024
Porterfield, K., Xenakis, S., and Keram, E. (June 12, 2009). Psychological Issues
in Working with Detainees in Guantanamo. Panel Presentation to Office of
Military Commission Defense Counsel, Washington, DC.

Porterfield, K. (May 17, 2009). Interviewing Trauma Survivors in a Legal/Human
Rights Context. Presentation at ACLU Human Rights Documentation Training,
ACLU National Office, New York, NY.

Porterfield, K (March 29, 2009). Interviewing Survivors of Torture and Trauma in
a Legal Context. Seminar presented to Columbia University Law School,
International Human Rights Clinic, New York, NY.

Porterfield, K (March 4, 2009). Recognizing and Responding to the Traumatized
Refugee Child and Family. Presentation at Health Care for Immigrant Families:
What the Pediatrician Should Know, Conference sponsored by New York Chapter
3, District II, of the American Academy of Pediatrics, New York, NY.

Porterfield, K. (February 24, 2009). Interviewing Survivors of Trauma in a Legal
Context. Seminar presented to CUNY Law School Immigration and International
Women’s Human Rights Clinics.

Porterfield, K., Keller, A. (June 28, 2008). How to Recognize, Document and
Understand the Effects of Torture. Training for Military Commissions Defense:
Capital Case Consult, Washington College of Law, American University,
Washington, DC.

Porterfield, K. (May 9, 2008). Interviewing Survivors of Gender-Based Violence
in a Legal Context. Training for Human Rights USA. New York, NY.

Porterfield, K. and Keller, A. (April 18, 2008). Interviewing Survivors of Trauma
in a Legal Context: Barriers and Strategies. Training for Office of Military
Commissions, Office of the Chief Defense Counsel, Guantanamo Team.

Porterfield, K. (April 16, 2008). Understanding the Effects of Refugee Trauma
and Vicarious Traumatization. Full day staff training at Interfaith Migration
Ministries, New Bern, North Carolina.

Porterfield, K. (April 16, 2008). Working with Refugee Children in Schools.
Training for Guidance and ESL staff, New Bern Public Schools, Craven District,
New Bern, North Carolina.

                                                                                   20
                                                                                F-025
Porterfield, K. (April, 2, 2008). Trauma, Testimony, and Recovery: Human Rights
Tensions and Challenges in the Treatment of Torture Survivors, Invited Lecturer,
Human Rights: A Culture in Conflict, Georgetown University.

Porterfield, K. (February 14, 2008). Interviewing Survivors of Trauma in a Legal
Context, Seminar presented to CUNY Law Immigration and Domestic Violence
Clinics, New York.

Porterfield, K. & Gray, A. (January 23, 2008). Serving Children Who are Torture
Survivors. Webinar provided for the National Consortium of Torture Treatment
Centers.

Porterfield, K. (January 15, 2008). Interviewing Survivors of Gender-Based
Violence: Clinical Considerations. Training provided for Human Rights Watch
Research Staff.

Porterfield, K, Nguyen, L., Gutierrez, G., (November 15, 2007). Psychology, Law
and Torture: Retraumatization and Reenactment in Torture Victims. Panelist,
ISTSS National Conference, Baltimore, MD.

Porterfield, K. (October 24, 2007). Interviewing Survivors of Torture in a Legal
Context. Training provided for Center for Constitutional Rights Asylum
Attorneys, Davis Polk Law Firm, New York.

Porterfield, K. (February 15, 2007) Interviewing Survivors of Torture in a Legal
Context, Training provided for Center for Constitutional Rights Guantanamo
Habeas Project, New York, NY.

Porterfield, K. (January 25, 2007)., Pinochet to Rumsfeld: Accountability to US
Officials for Torture. Invited panelist at event sponsored by the Center for
Constitutional Rights and The Nation, New York, NY.

Porterfield, K (August 23, 2006). Introduction to Clinical Issues with Traumatized
Patients. Psychological Interns Seminar, Bellevue Hospital, New York, NY.

Porterfield, K. (June 5, 2006). From Horror to Hope: Clinical Work with Children
and Adolescents Affected by War, Invited presenter at Living in State of High
Alert: Traumatized Children and Families in a Stressful Society. Manhattan Child



                                                                                   21
                                                                               F-026
and Adolescent Services Committee Conference, Fordham University, New York,
NY.

Porterfield, K. (March 6, 2006, November 30, 2005) Interviewing Survivors of
Torture in a Legal Context, Training provided for Center for Constitutional Rights
Guantanamo Habeas project, New York, NY.

Porterfield, K. (September 30, 2005). Clinical Work with War-Traumatized
Children—Two Case Presentations. The University Center for the Child and
Family, University of Michigan, Ann Arbor, MI.

Porterfield, K. (September 29, 2005). From Horror to Hope: Clinical Work with
Children and Adolescents Affected by War. Invited Lecturer, University of
Michigan Department of Psychology, Ann Arbor, MI.

Porterfield, K. and Schoen, S. (September 23, 2005). Interviewing Survivors of
Torture in a Legal Context. Training provided for attorneys working on
Guantanamo and Abu Ghraib cases, Center for Constitutional Rights, New York,
NY.

Porterfield, K. and Schoen, S. (August 4, 2005). Interviewing Survivors of Torture
in a Legal Context, Training provided for attorneys working on Guantanamo and
Abu Ghraib cases, American Civil Liberties Union, New York, NY.

Porterfield, K. (July 14, 2005). Through My Eyes: Children’s Drawings from
Conflict Zones. Invited Panelist at Chelsea Art Museum Exhibit, Sponsored by
Amnesty International.

Porterfield, K. (February 5, 2005) Integrated Treatment with a Survivor of Gang
Rape in Kosovo. Presentation to William Alan White Institute, Refugee Trauma
Study Group, New York, NY.

Porterfield, K. & Akinsulure-Smith, A. (November 15, 2004). Two Short Term
Group Treatment Models for War Trauma Survivors. Workshop presented at The
International Society for Traumatic Stress Studies 20th Annual Meeting: “War as a
Universal Trauma.” New Orleans, LA.

Porterfield, K. (April 21, 2004). From Horror to Hope: Clinical Work with
Children and Adolescents Affected by War. Rachel Summerfield Memorial
Lecture, University of Chicago, Chicago, IL.

                                                                                  22
                                                                               F-027
Porterfield, K. (March 24, 2004) Integrated Treatment with a Survivor of Gang
Rape in Kosovo. Presentation to Institute for Contemporary Psychotherapy, New
York, NY.

Porterfield, K. & Akinsulure-Smith, A. (April 15, 2003). Responding to Disasters:
Mental Health Assessment and Self-Care. Presentation for Beth Israel Social Work
In-Service Training, New York, NY.

Porterfield, K. (September 12, 2002). Psychiatry Takes to the Streets: Bellevue
Hospital Responds to 9/11. NYU Psychiatry Grand Rounds Panel Presentation,
New York, NY.

Porterfield, K. (June 17, 2002). Caring for Traumatized Refugee Children:
Identification, Advocacy, and Treatment. Traumatized Youth and Families: The
Road to Recovery, Eighteenth Annual Manhattan Child and Adolescent Services
Committee Conference, New York, NY.

Porterfield, K. (June 6, 2002). Psychological and Physical Consequences of
Torture and Refugee Trauma. Presentation to Multicultural Integration Grantees,
United States Department of State, New York, NY.

Porterfield, K. (May 29, 2002). An Integrated Treatment Approach of a
Traumatized Rescue Worker from September 11th. Psychological Interns Seminar,
Bellevue Hospital, New York, NY.

Porterfield, K. (May 20, 2002). Recognizing and Responding to Traumatized
Children in Schools. Presentation for teachers/guidance counselors: Liberty High
School, New York, NY.

Smith, H. & Porterfield, K. (April 9, 2002). Psychological and Physical
Consequences of Torture and Refugee Trauma: Introduction to Clinical Issues, and
Caring for Traumatized Refugee Children: Identification, Advocacy, and
Treatment. Presentations at World Relief Conference on Refugee Mental Health,
Boise, Idaho.

Porterfield, K. (February 15, 2002). Caring for Traumatized Refugee Children:
Identification, Advocacy, and Treatment. Presentation for Interns and Post-doctoral
Fellows: The NYU Child Study Center, New York, NY.



                                                                                    23
                                                                                  F-028
Porterfield, K. (January 25, 2002). Recognizing and Responding to Traumatized
Children in Schools. Presentation for teachers/guidance counselors: Brooklyn
International Middle School, Brooklyn, NY.

Porterfield, K. (January 16, 2002). Caring for Traumatized Refugee Children:
Identification, Advocacy, and Treatment, Presentation for Child Life staff,
Bellevue Hospital Center, New York, NY.

Porterfield, K. (November 19, 2001). Recognizing and Responding to Traumatized
Children in Schools. Presentation for guidance counselors: Manhattan
Comprehensive Day and Night School, New York, NY.

Porterfield, K. (October 13, 2001). Responding to Children’s Needs in the Wake of
the World Trade Center Attacks. Presentation for parents: St. Ignatius Loyola
School, New York, NY.

Porterfield, K. (October 3, 2001). Recognizing and Responding to Traumatized
Children in Schools. Presentation for teachers and staff: Brooklyn International
High School, Brooklyn, NY.

Leviss, J. & Porterfield, K. (January 16, 2001). Working with Traumatized
Refugee Populations: Medical and Psychological Considerations. Department of
Community Medicine, St. Vincent’s Hospital, New York, NY.

Porterfield, K. (January 8,2001). Effects of Refugee Trauma on Children and
Families. Metropolitan Hospital/Behavioral Health Services: Child and Adolescent
Case Conference, New York, NY.

Porterfield, K. (November 17, 2000) Competencies that Social Workers Need to
Enter the Field of International Social Welfare. Invited panel member,
International Social Welfare Symposium, Columbia University School of Social
Work, New York, NY.

Porterfield, K. and Leviss, J. (October 4, 2000). Recognizing and Responding to
Refugee Trauma. Training at the Floating Hospital, New York, NY.

Keller, A. and Porterfield, K. (September 13, 2000). Psychological and Physical
Consequences of Torture: Introduction to Clinical Issues. Training for Jamaica
Clinic Staff, Queens, NY.



                                                                                     24
                                                                                   F-029
Porterfield, K. and Leviss, J. (August 2, 2000) Psychological and Physical
Consequences of Torture: Introduction to Clinical Issues. Training for Ryan Health
Center Mental Health Staff: New York, NY.

Porterfield, K. (July 13, 2000) Psychological and Physical Consequences of
Torture: Introduction to Clinical Issues. Training at Coney Island Hospital
Department of Behavioral Health, Brooklyn, NY.

Porterfield, K. (June 28, 2000, August 16, 2000) Working with Traumatized
Refugees in Resettlement: Identification and Advocacy. Training for resettlement
staff of Catholic Community Services, Newark, NJ.

Porterfield, K. (June 23, 2000). Recognizing and Responding to Traumatized
Refugee Children and Families and Working with Language Interpreters.
Presentations at Interfaith Refugee Ministry Conference: “Kosovar Albanians in
Connecticut: Honoring the Past, Building for the Future,” Waterbury, CT.

Porterfield, K. (June 8, 2000). Helping Your Child’s Adjustment After War.
Presentation to Kosovar Albanian parents at Yonkers Public Schools and
Bilingual/ESL Department: Yonkers, NY.

Smith, H. and Porterfield, K. (May 13, 2000). Mental Health Needs of the Refugee
Family. Presentation to Bosnian, Kosovar Albanian and Roma refugees, Bridge
Refugee Services, Knoxville, TN.

Smith, H. and Porterfield, K. (May 12-13, 2000). Psychological and Physical
Consequences of Torture and Recognizing and Responding to Traumatized
Refugee Children in School. Presentations at Post-traumatic Stress Disorder
Conference for Bridge Refugee and Sponsorship Services, Knoxville, TN.

Porterfield, K. (March 30, 2000). Caring for Traumatized Refugee Children:
Identification, Advocacy, and Treatment and Recognizing and Responding to
Traumatized Refugee Children in School. Presentations at Bellevue/NYU/Solace
Conference: Refugee Resettlement: Therapeutic Factors and Interventions: New
York, NY.

Porterfield, K. (March 22, 2000). Recognition of Trauma in Children and Practical
Strategies for Helping Refugee Children in School. Presentation for Staff
Development at Belleville School Number Four: Belleville, NJ.



                                                                                 25
                                                                              F-030
Porterfield, K. (March 18, 2000). Introduction to Clinical Issues in Refugees
Traumatized by War. Presentation to refugee community leaders, Lutheran Social
Services, Fargo, North Dakota.

Porterfield, K. (March 16-17, 2000). Psychological and Physical Consequences of
Torture, Recognizing and Responding to Traumatized Refugee Children, Helping
the Refugee Family Heal, Secondary Traumatization and Burnout, Post-Traumatic
Stress Disorder: Clinical Aspects of Working with Traumatized Refugees, and
Working with Interpreters and Working Multiculturally, Presentations at Lutheran
Social Services Conference: Building Bridges: From Newcomer to Citizen: Fargo,
North Dakota.

Impalli, E, Porterfield, K., and Keller, A. (March 1, 2000). Clinical Assessment
and Interventions with Survivors of Torture and Refugee Trauma. Presentation at
Catholic Community Services: Newark, NJ.

Impalli, E. and Porterfield, K. (February 17, 2000). Therapeutic and Pragmatic
Issues in Clinical Interviewing with Interpreters. Presentation at International
Institute of New Jersey’s Cross Cultural Counseling Center: Jersey City, NJ.

Keller, A. and Porterfield, K. (January 20, 2000). The Impact of Trauma on
Refugee Children. Presentation at International Rescue Committee: New York,
NY.

Porterfield, K. (December 16, 1999). Practical strategies for helping refugee
children in school. In-service training for District 10 Guidance Counselors, Bronx,
NY.

Porterfield, K, and Rolovic, S (November 16, 1999). The Unpredictable Nature of
Trauma in Children: A Family-Based Approach to Working with Families from
Kosovo. Presentation at the 1999 National ORR Conference: Resettlement
Through the Eyes of a Refugee Child, Washington, DC.

Steinberg, D. and Porterfield, K. (June, 1999). Separation Anxiety and Panic in a
Pre-Schooler: Assessment and Treatment. Presentation at Child and Adolescent
Psychiatry Grand Rounds, New York University Medical Center, New York, NY.

Porterfield, K. (April, 1999). The Transition Towards Adolescence: Influences on
Girls’ Self-Feelings. Presentation to parents at Marymount Middle School, New
York, NY.

                                                                                     26
                                                                                   F-031
Porterfield, K. (May, 1999). The Family Life Cycle: Marriage and Parenting.
Presentation to parents at St. Ignatius Loyola Elementary School, New York, NY.

Porterfield, K. and Saldinger, A. (April, 1998). Child-Centered Parenting of the
Parentally Bereaved Child. Presentation at the American Orthopsychiatry
Conference: Washington, DC.

Porterfield, K. (May, 1998). The Family Life Cycle: Marriage and Parenting.
Presentation to parents at St. Ignatius Loyola Elementary School, New York, NY.

Porterfield, K. (April, 1996). Divorce Groups for Children: The Parental
Component. Presentation to the University Center for the Child and Family, Ann
Arbor, MI.

Miller, J., Porterfield, K. and Litzenberger, B. (October, 1995). Psychotherapy with
the Deaf and Hearing-Impaired. Presentation to the University Center for the Child
and Family, Ann Arbor, MI.

Porterfield, K. (April, 1995) A Time-Limited, Problem-Focused Psychotherapy
with and Eating-Disordered Adolescent. Presentation to the University Center for
the Child and Family, Ann Arbor, MI




                                                                                     27
                                                                                   F-032
               DECLARATION OF GEORGE W. WOODS, JR., M.D.

       I, George W. Woods, Jr., M.D., hereby declare the following:

       Qualifications

I am a physician licensed to practice in California, Louisiana, Michigan, Missouri,
New York, Tennessee, Washington State, and Wyoming, with offices in San Francisco
and Oakland, California. My clinical subspecialties are neuropsychiatry and
Consultation Liaison Psychiatry, which is the study of psychiatric manifestations of
medical diseases, and the assessment of neurodevelopmental disorders. In my clinical
practice, I assess and treat persons with a variety of medical problems with
psychiatric manifestations, including people with neurological disorders that manifest
with psychiatric symptoms. I also have a civil and forensic practice.

I taught Clinical Aspects of Forensic Psychiatry and Introduction to Geriatric
Psychiatry at Morehouse School of Medicine, Atlanta, Georgia from 2002 through
2016. I have been a lecturer at Berkeley Law – University of California, teaching
Mental Health and the Law for 7 years.

 I was appointed Medical Expert to the San Francisco District Attorney Post
Conviction Unit Innocence Commission in 2020. I was President of the International
Academy of Law and Mental Health from 2015 through 2017. I was recently reelected
for a second 2-year term, starting in 2021.After completing my first 2-year term, I was
asked to remain as Secretary General to help complete the association with the
Institute of Ethics, Medicine, and Public Health at the Sorbonne, Paris, France.

I am a Life Fellow of the American Psychiatric Association, a member the American
Psychological Association, the International Neuropsychological Society, and the
American Association on Intellectual and Developmental Disabilities. I was the
recipient of the 2018 Distinguished Alumnus for the University of Utah Medical
Center, the first psychiatrist so honored. I also received the Historical Prize from the
University of Milan in 2019.

I have written about the forensic assessment of neurodevelopmental disorders, race
and cognition, cognitive impairment in the elderly, fetal alcohol spectrum disorder,
trauma, and financial deception in elderly populations, among other topics. I have
been qualified and have testified as an expert in numerous civil and criminal cases
in state and federal courts. A copy of my curriculum vitae is attached hereto.

      Referral Questions

In 2013 at the request of counsel for Lisa Montgomery, I conducted a
neuropsychiatric evaluation of Mrs. Montgomery, taking into account the complex

                                               1
                                                                                    F-033
historical, developmental, psycho-social, and psychiatric data accumulated during
the course of Mrs. Montgomery’s case. At that time, I addressed questions regarding
Mrs. Montgomery’s capacity to appreciate the wrongfulness of her conduct or to
conform her conduct to the requirements of law at the time of her crime, discussed
how Mrs. Montgomery’s neurobehavioral history was an important component of
her social history, and discussed how Mrs. Montgomery’s impairments and
medications affect her ability to rationally assist her counsel prior to and during the
trial as well as how her impairments and medications informed her demeanor at
trial. My findings with regard to these referral questions are contained in my 2013
declaration and 2016 addendum.

Counsel have asked that I, now, respond to the following questions based on my
clinical observations of Mrs. Montgomery and my knowledge of her life history,
brain damage, and reported current level of functioning:

   •   Based on your knowledge of Mrs. Montgomery’s history as well as the
       reports of counsel regarding her current symptomology, is Mrs.
       Montgomery able to form a rational understanding of the State’s
       rationale for her execution as required by Ford v. Wainwright, 477
       U.S. 399 (1986)?

   •   How would an in-person evaluation of Mrs. Montgomery further
       inform or refine your opinions?

       Interviews and Summary of Materials Reviewed

I previously met with Mrs. Montgomery in a private interview room at the BOP
Carswell Medical Facility in Fort Worth on January 17, 2013, February 8, 2013,
July 19, 2016 and August 31, 2016. My initial evaluation included clinical
interviews, an assessment of her neurological status, and review of her
biopsychosocial history and case related materials. I have not conducted additional
clinical evaluation because of the strictures of the current COVID pandemic: I am
73 years of age and am considered at high risk of COVID-19 infection and at a
much-heightened risk of complications from infection. I also have several underlying
conditions in addition to my age which require me to be extra vigilant including that
I am currently in treatment for prostate cancer which necessitates on-going
immunosuppressant therapy. My doctor has ordered me not to travel due to my
health concerns (regardless of the pandemic) for at least 4 months, depending upon
potential effects of hormonal, antiandrogen, and immunotherapy.

In answering the current referral questions, I, again, reviewed extensive
documents relating to Mrs. Montgomery’s childhood, adolescence, and adulthood.
These documents included diagnostic data in medical and psychiatric records, the
biopsychosocial history, psychiatric, psychological, and neuropsychological
assessments—including the up-to-date BOP mental health records, her medication

                                              2
                                                                                    F-034
regimen, and other relevant materials. I also considered the reports of Mrs.
Montgomery’s counsel as to her current functioning. These are the kinds of sources
of information relied upon by members of my profession in reaching an accurate
assessment and providing answers to referral questions.

         Clinical Formulation

Mrs. Montgomery has significant neurologic deficits, including but not limited to
cerebellar dysfunction, an important control mechanism of executive function, her
ability to effectively weigh, deliberate, understand context, and respond to social
cues. She also has mild atrophic changes in her brain and symptoms of motor
dysfunction. These conditions do not ameliorate, though they may worsen,
especially in new, novel, and stressful circumstances. Mrs. Montgomery also
suffers from a severe affective mood disorder with psychosis. She demonstrates
pervasive and enduring consequences of surviving intentional trauma so severe
that it meets the World Health Organization criteria for torture, as well as meeting
criteria for complex posttraumatic stress disorder and disorders of extreme stress
(Briere & Spinazzola, 2005; van der Kolk, Roth, Pelcovitz, Sunday, & Spinazzola,
2005). These disorders interact synergistically and account for Mrs. Montgomery’s
vulnerable mood lability; history of loss of contact with reality; impaired working
memory; judgment and insight; affective dysregulaton; defective goal formation;
and confusion.

Over time, Mrs. Montgomery’s psychotic symptomology has been held at bay due to
three interactive factors present in the conditions of her confinement within the
BOP Federal Medical Center at Carswell: 1) a highly structured and predictable
environment; 2) a stable community wherein she is largely surrounded by
supportive female companions and where her exposure to the threat of sexual
violence is greatly reduced; and 3) careful titration and monitoring of her regime of
antipsychotic medications. Despite the management of her symptoms, her
underlying conditions persist and—particularly as her environment changes—
appear to have overcome the therapeutic effect of antipsychotic medication in the
face of extreme stress. Psychiatric medication is not curative. Rather, psychiatric
medication is one arrow in the quiver of possible abatement of symptoms. A
person’s historical vulnerability as well as the effectiveness of their environmental
support are paramount in allowing medications to exert any modicum of control.

            •   Brain Impairments compromise Mrs. Montgomery’s perception of reality.

Mrs. Montgomery’s brain is compromised structurally and functionally. My
clinical observations are supported by the reports of Drs. Gur and Nadkarni, as
well as the neuropsychological data produced by Dr. Fucetola, which I have
reviewed. Mrs. Montgomery demonstrates behaviors and symptoms associated
with functional impairment of the cerebellum. 1 Schmahman et al have

1   Impaired cerebellar function is well recognized because of exposure to
                                                 3
                                                                                   F-035
documented the role of the cerebellum in controlling executive skills. Although
initially considered a part of the brain controlling balance, with purely motor
functions, the last 22 years have demonstrated the cerebellum to be a major
cognitive mechanism for the control of nuanced executive functioning skills,
particularly decision making, affective control, understanding context, and
effective deliberation. Mrs. Montgomery’s cerebellum has been found to be
quantitatively and qualitatively impaired, providing significant vulnerability to
her cognitive capacity.

Imaging of her brain reflects an overall loss of brain volume as well as a
particular loss of tissue around the midline of her brain. 2 See Gur Report. Other
structures that appear diminished are the basal forebrain, particularly the frontal
right side of the frontal/parietal lobes and the superior parietal lobe. PET scans
show her brain is hypermetabolic, particularly in the amygdala. 3 Id.

Mrs. Montgomery’s brain impairment is a condition that cannot improve. Though
additional trauma, injury, or aging may further compromise its functioning, the
brain does not “repair” or heal from such losses. The portions of Mrs.
Montgomery’s brain that are impaired are early brain structures, which are fully
developed early in a child’s life. This is particularly seen in the hypermetabolic
functioning of her amygdala—the center of the body’s fear and stress responses

alcohol. By all accounts, Mrs. Montgomery’s mother drank excessively and
frequently during her pregnancy. Biopsychosocial, p.35

2 Mrs. Montgomery also has a history of head trauma. While her brain was still
forming, Mrs. Montgomery sustained repeated head injuries during her stepfather’s
frequent sexual assaults during her teenaged years. Mrs. Montgomery’s mother and
stepfather subjected her to repeated blows on her head with their bare hands, fists,
and objects during her childhood. Additionally, Mrs. Montgomery’s half-brother
reported that he threw a size D battery at her that struck her “square in the back of
the head. She went down like a crushed rag doll.” Biopsychosocial p. 92. She was
taken to the emergency room for treatment. Id. Later, she suffered multiple motor
vehicle accidents in which she hit her head, including more than one where she was
unrestrained and hit her head on the windshield, on two occasions she suffered
headache and impaired memory. Fucetola Report.

3 As discussed, below, hyperactivation of the amygdala is consistent with both
compensatory activation because of brain loss and consistent with chronic post-
traumatic stress disorder. Further, it appears that in addition to the insult in utero,
and the history of head injuries, Mrs. Montgomery’s brain was genetically predisposed
to functional deterioration. in new, novel, and stressful circumstances. Medical,
pediatric, psychiatric, and education records and descriptions by first degree and
extended family members—on both sides of her family—document a lengthy history of
genetic vulnerability to psychiatric and neurologic impairment and functional
degradation secondary to Mrs. Montgomery’s genetic/neurological foundation.
                                               4
                                                                                     F-036
that is also pivotal in the workings of memory. Erosion or sheering of brain tissue
occurred, resulting in a loss of brain volume, particularly in midline of her brain
and in the parietal region—which is critical for the processing of sensory
information and accurate perceptions of reality. While imaging reveals the
quantifiable, structural defects, Mrs. Montgomery’s behaviors reflect these brain
losses, including her impulsivity and vulnerability to cognitive deterioration and
psychotic disorganization.

Mrs. Montgomery’s functioning has maintained a baseline in prison despite her
brain condition, in large part to the simplification of the demands of daily life
created by the structure of the prison environment. Without the requirements to
work in the public sector, care for her children, or provide for her necessities, Mrs.
Montgomery has eventually, with significant reinforcement and initial titration of
both environment and medication, been able to achieve minimal daily functioning
—including being able to perform a prison job (doing laundry, floors, emptying
trash cans), and to participate in prison activities (educational and recreation
classes, pod-games, craft activities). However, the ameliorative effect of this
structure has been vitiated by removing her from her pod and placing her on
suicide watch without access to her coping mechanisms (music, hand-crafts, etc.).
Further, the stress inherent in her impending execution, combined with the
added stress of anticipation of her transport to another facility, appears to have
exposed her brain’s vulnerability, causing a recurrence of well-documented
psychosis and impaired decision-making functioning.

          •   Complex Post Traumatic Stress Disorder disrupts Mrs. Montgomery’s
              integration of consciousness, self-perception, memory, and actions

Mrs. Montgomery was subjected to chronic, repetitive, and extreme sexual
violence, emotional cruelty, and life-threatening physical assault as a child at the
hands of those who should have protected her from harm. 4 She has historically
exhibited the behaviors and symptoms, including psychosis, learned
helplessness, anticipatory anxiety, and dissociation: symptoms of those sufferers
of severe sexual and emotional abuse in childhood who subsequently develop
complex post-traumatic stress disorder. Because Mrs. Montgomery also suffers
from a mood disorder, her symptoms are both part of her bipolar disorder and her
impaired brain function, yet are also trauma based. Ultimately it is unnecessary
to tease apart the etiology of her psychosis: it is the psychosis itself that is at
issue in her competency to be executed.


4 My interview of Mrs. Montgomery confirmed much of the most traumatic
information regarding direct physical and sexual harm to her that is contained in the
Biopsychosocial evaluation. While I rely on the BPS for historical context and
supporting documentation, my clinical impressions are based on my interview of Mrs.
Montgomery and further supported by the work of Dr. Katherine Porterfield,
psychologist specializing in victims of torture. Porterfield Report.
                                                5
                                                                                       F-037
Historically, Mrs. Montgomery has experienced repeated, discreet episodes of
psychotic symptomatology such as visual, tactile, and auditory hallucinations. She
has also experienced sustained, chronic loss of contact with reality that is more
severe than dissociation associated with post-traumatic stress disorder and is more
aligned with the severe impediment associated with Traumatic Psychosis. The
Diagnostic and Statistical Manural-5th Edition(DSM5) supports the psychosis
secondary to extreme trauma. She has extreme perceptual distortions wherein she
is unable to determine if she is experiencing “real” events and situations or if her
experiences are unreal and not occurring. This inability to recognize reality affects
her judgment and insight and has, at times, denied her a rational understanding of
events around her. She is more vulnerable to this impairment in rational
understanding due to her cognitive deficits.

Mrs. Montgomery also experiences well documented symptoms of trauma, including
re-experiencing the trauma, avoidance and emotional numbing, and hyper-arousal.
She has flashbacks and intrusive memories in which traumatic events are
happening all over again, even when she is awake. She re-experiences physical
sensations associated with maltreatment such as choking and being unable to
breathe or cry. She becomes distressed when she is exposed to cues that symbolize
the trauma, such as her fear of men and emotions associated with the trauma like
lack of trust. She consciously and unconsciously avoids any thoughts, conversations,
and activities that arouse recollections of the trauma. She is often socially
withdrawn and detached from events around her. She compulsively relies on hand
crafts such as tatting to ward off intrusive thoughts. She is unable to recall
important aspects of trauma she survived, consistent with her deficits in amygdala
functioning.

The hallmark and core symptom of the extreme trauma Mrs. Montgomery survived
is her loss of contact with reality. Her symptoms are much more consistent with
torture, and the necessary emotional and cognitive protection a loss of contact with
reality provides to those being tortured. She experiences “a disruption in the
integration of consciousness, self-perception, memory, and actions.” Istanbul
Protocol, paragraph 244. Such cognitive dissociation is also defined as: “The
exclusion from consciousness and the inaccessibility of voluntary recall of mental
events, singly, or in clusters, of varying degrees of complexity, such as memories,
sensation, feelings or attitudes.” Spiegel et al, Dissociation: Culture, Mind, Body;
American Psychiatric Press, 1994, page 60.

Medication masked many of Mrs. Montgomery’s more superficial symptoms of
common trauma, but prior to an appropriate medication regimen first initiated at
the Federal Medical Center at Carswell (BOP) after her trial, she was irritable and
experienced outbursts of anger, she was unable to concentrate, she was
hypervigilant, she suffered generalized anxiety, and she demonstrated physiological
signs of distress (shortness of breath, sweating, dry mouth, dizziness, and
gastrointestinal distress). Mrs. Montgomery has improved while taking
antipsychotic medications. She described the effect of this potent medication as
                                               6
                                                                                   F-038
organizing, allowing her to complete tasks and to recall more effectively. She is
better able to maintain a reality base. This pharmacologic response is a good
indication of antipsychotic response, rendering her more constantly in touch with
reality.

Despite Risperdal’s success in controlling Mrs. Montgomery’s psychotic
symptomology while she was in a supportive environment, medication alone cannot
be expected to prevent flashbacks, re-experiencing, dissociation, and psychosis in the
face of new-and ultimate- trauma, that which she feared for so many years, starting
so young. Where Mrs. Montgomery’s close association with the women of her pod
previously provided support and helped her stay grounded in reality, the loss of that
community withdraws the most important additional layer of support, an
environment she could trust to be stable, consistent, and caring. From the BOP
records of her current conditions of confinement, it is apparent that Mrs.
Montgomery is now encountering many of the components of her prior torture, that
is, isolation, loss of bodily autonomy, exposure to constant surveillance, and threat of
impending death. In the face of such existential stress, medication, alone, does not
prevent her from being recapitulated into psychosis.

Given these conditions, Mrs. Montgomery’s lawyers unsurprisingly report a
reemergence of psychotic symptomology since Mrs. Montgomery’s placement on
death watch. Mrs. Montgomery has admitted to auditory hallucinations, specifically
repeatedly hearing her dead mother’s voice. She is having nightmares she cannot
recount because they are too terrifying. She endorses extreme dissociative
symptomology: multiple episodes of lapses of time, feeling outside herself, and the
sensation of existing in a house in her mind like the one to which she went while
being raped as a teenager. She believes she has received messages from God in a dot-
to-dot drawing that she was provided by the BOP. Finally, Mrs. Montgomery appears
to have lost contact with reality, believing that the BOP psychologist, specifically a
Dr. Opesso, suggested that she should kill herself in order to “fuck with the
government.” Mrs. Montgomery’s claim is not supported by Dr. Opesso’s clinical
notes and certainly is inconsistent with any acceptable clinical practice.

          •   Affective Mood Disorder further compromises Mrs. Montgomery’s
              rationality

The course of Ms. Montgomery’s behavior and symptomology also meets criteria for
Bipolar I Disorder, Most Recent Episode Depressed, Severe with Psychotic Features.
She has demonstrated mood lability, impulsive judgment, disinhibition, depressive
episodes, persecutory delusions, irritability, agitation, euphoria during manic and
hypo manic episodes, and visual and auditory hallucinations. As stated, above, she
has such a strong propensity for loss of reality, it is her baseline state. Though she
carried the diagnosis of bipolar disorder throughout much of her incarceration, the
BOP determined that this condition “resolved” on August 14, 2014, following the
successful resection of her thyroid. Treatment on mood stabilizers such as Levo-
Thyroxine, Amytriptiline (technically used for cardiac stabilization, yet it is a
                                               7
                                                                                    F-039
Tricylic antidepressant), and Mirtazepine, was much less successful than on the
atypical antipsychotic Risperdal. Mrs. Montgomery’s failed antidepressant trial
support a diagnosis of Bipolar Disorder. Antidepressants are known to initiate the
“manic switch,” an elevation of mood with irritability, impaired judgment, and other
hypomanic and manic symptoms. Her Thyroid disease and treatment, rather than
ameliorating her Bipolar Disorder, as discussed in her 2017 BOP records, actually
supports a diagnosis of Bipolar Disorder. Thyroid dysfunction is common in mood
disorders and L-thyroxine, a thyroid replacement hormone, is used in the
stabilization of mood disorders, especially Bipolar Disorder.

As with the expected effect of her brain impairments and her trauma history, Mrs.
Montgomery’s symptoms of cognitive impairment and mental illness have
resurfaced with the withdrawal of therapeutic supports and in the face of extreme
stress.

      Conclusions

Mrs. Montgomery has a long-standing history of serious brain impairments, exposure
to extreme trauma consistent with torture, affective mood disorder, and psychosis.
These disorders have interacted synergistically and have historically accounted for
Mrs. Montgomery’s mood lability; loss of contact with reality, which in its mildest
form is dissociation and in its most extreme form is psychosis; and impaired memory,
judgment, insight, and cognition. Prior to her incarceration, the interplay and
severity of these multiple impairments resulted in her inability to perform basic
activities of daily life, to care for herself or her family, and to act rationally and
logically. She has dysfunction in her neurological systems, including her motor
functioning, significant attentional problems, limbic dysfunction, memory, and visual
dysfunction. These symptoms affect her behavior at all times, disrupting her ability
to function normally.

Within the prison context, Mrs. Montgomery has found some relief from the most
severe symptoms of psychosis. The introduction of the antipsychotic medication,
risperidone, in 2009, accounts for some of—but not all—the improvement in her
functioning. In addition to finding a medication that addresses some of the symptoms
of Mrs. Montgomery’s thought disorder, the absence of sexual threat and the
presence of a supportive community around Mrs. Montgomery in the admin unit,
comprised of a relatively small, set group of women as well as the highly repetitive
and unchallenging tasks with which she occupies her time, also have accounted to
the greatest degree for her ability to remain largely in contact with reality. The effect
of medication and supports on Mrs. Montgomery’s function is best conceived as a net
providing a safer context that has allowed her to function more successfully, but
neither the supportive environment nor the medication has changed her underlying
condition.

It is my understanding that Mrs. Montgomery’s context changed dramatically on
October 16, 2020 with the warden’s reading of her execution warrant. The documents
                                               8
                                                                                     F-040
provided by the BOP specify that since that time she has been confined almost
exclusively (except for showers and, since December 3, 2020, for 5 hours of outdoor
recreation a week) to a suicide cell—cut off from her community as well as from her
normal activities (laundry, handicrafts, regular exercise, access to her Mp3 player,
etc.). The records reflect a high degree of observation—guards recording her
activities on 15-minute interval throughout the day and night, including observation
when she showers and toilets. Her sleep has been disrupted, both by the continuous
lighting of her cell, and by the withholding of her C-pap machine. Initially her sense
of bodily integrity was violated through the withholding of clothing and
undergarments. 5 Mrs. Montgomery’s environmental support protected her fragile
mental state. Medications could not provide the emotional and cognitive
underpinnings to maintain her reality-based functioning. Such actions as the
involuntary removal of her wedding ring only reinforced the trauma she had
suffered, and she is now reexperiencing. Whatever the intended therapeutic or safety
purpose of these interventions, their effect on Mrs. Montgomery was to remove the
supports that have allowed her to maintain a fragile hold on reality.

Since that time, it appears that Mrs. Montgomery psychotic symptomology has begun
to break through. She is experiencing extreme dissociative symptoms as well as
hallucinations. Both dissociation and hallucinations undermine perceptions of
reality, depriving those who suffer such symptoms of rationality.

        My answers to the referral questions are as follows:

    •   Based on your knowledge of Mrs. Montgomery’s history as well as the
        reports of counsel regarding her current symptomology, is Mrs.
        Montgomery able to form a rational understanding of the State’s
        rationale for her execution as required by Ford v. Wainwright, 477 U.S.
        399 (1986)?

In my professional opinion, which I hold to a reasonable degree of psychiatric
certainty, Lisa Montgomery is unable to rationally understand the government’s
rationale for her execution as required by Ford v. Wainwright, 477 U.S. 399 (1986).
Mrs. Montgomery’s grasp of reality has always been tenuous: medication and the
stable, supportive environment of her confinement over the past decade have
allowed her to appear psychologically intact, though her baseline perceptions of
reality are always distorted due to her brain impairments and trauma history. Mrs.
Montgomery’s attorney’s observations—limited though they are—indicate that Mrs.
Montgomery is further disconnected from reality, precluding a “rational
understanding” of “the State’s rationale for [her] execution.” Panetti v. Quaterman,
551 U.S. 930, 958-59 (2007).

    •   How would an in-person evaluation of Mrs. Montgomery further

5BOP records reflect she was again provided prison-issue clothing on November 23,
2020.
                                            9
                                                                                  F-041
      inform or refine your opinions?

Mrs. Montgomery’s impairments cause symptoms that, by their very nature, are
highly individual, based on her history, and require both clinical experience with
psychosis and an in-depth understanding of the subject. Some psychosis is florid and
readily recognizable even by lay people—however in the past, Mrs. Montgomery’s
psychosis has been largely marked by negative symptomology rather than more overt
manifestations. Mrs. Montgomery’s problems with perception frequently manifest as
staring, lengthy pauses, and a distant affect. Whether and when her baseline
dissociation crosses the line into a true disconnect with reality almost inevitably
evades detection by phone and requires a person-to-person clinical interview, where
nuanced physical and emotional cues can be recognized, probed, and placed in proper
perspective. Zoom interviews are limited in their ability to pick up all but the most
obvious psychiatric symptoms. They also do not allow a physical examination, which
would be helpful in determining deterioration of executive functioning anatomy. While
the symptoms reported by counsel indicate that Mrs. Montgomery has decompensated
such that she is experiencing positive symptoms of psychosis (hearing voices and
perceiving events not based in reality), an in-person forensic evaluation of Mrs.
Montgomery would allow me to present a more complete picture of the ways in which
her impairments render her incompetent under Ford.


        I declare under penalty of perjury that the above is true and correct this
 8th day of January, 2021.




              George W. Woods, Jr., M.D.




                                              10
                                                                                     F-042
 G
WW             GEORGE W. WOODS, JR., M.D., L.F.A.P.A.
A PROFESSIONAL CORPORATION
DIPLOMATE OF THE AMERICAN BOARD OF PSYCHIATRY AND NEUROLOGY

415 503 3959
gwoods@georgewoodsmd.com
Oakland



Curriculum Vitae
 4000 Broadway Street, #3
 Oakland, California 94610



Education
1981-1982         American Psychiatric Association/National Institute of Mental Health Fellowship
                  Pacific Medical Center, Geriatric Psychopharmacology, San Francisco, California

1981              Residency — Psychiatric - Pacific Medical Center, San Francisco, California

1977-1978         Internship — Medical/Surgical, Highland Hospital, Oakland, California

1977              M.D. — University of Utah, Salt Lake City, Utah

1969              B.A. — Westminster College, Salt Lake City, Utah



Leadership

2020              Chief Medical Officer, Crestwood Behavioral Health

2020              Stanford Health Care University Health Alliance Medical Disparities Task Force

2020              San Francisco District Attorney Post Conviction Unit/Innocence Committee

2020              Board of Directors, QB Technology Partners LLC

2020              Board of Directors, Cal-PEP

2019              Governing Board Member, Stanford University Health Alliance (MSSP) Accountable Care
                  Organization, LLC.

2019              President-Elect, International Academy of Law and Mental Health(2 nd

                                                        1

                                                                                                   F-043
             Term), Montreal, Canada

2018         Board of Directors, GlobalPress Institute, Washington, DC

2017         Secretary General, International Academy of Law and Mental Health, during the
             amalgamation with the Institute of Ethics, Medicine, and Public Health at the
             Sorbonne, Paris, France

2016 -2018   Associate Editor, Journal of Policy and Practice in Intellectual Disabilities

2016-2018    Deputy Chairperson, International Association for the Specialized Study of
             Intellectual and Developmental Disabilities, Special Interest Research Group(SIRG)

2015-2017    President, International Academy of Law and Mental Health

2013         President Elect, International Academy of Law and Mental Health

2009-2013    Secretary General, International Academy of Law and Mental Health

1982         Chief Resident, Pacific Medical Center, San Francisco, California

1969         Student Body President, Westminster College, Salt Lake City, Utah



Licenses & Certifications
2018         Licensed Physician in California, Missouri, Washington State, New York,
             Tennessee, Louisiana, Arizona, Wyoming, Illinois

2014         Certified International Association for the Scientific Study of Intellectual and
             Developmental Disorders Academy (IASSDD) Academy Instructor

2008         Certified Mediation Specialist, California State University, Sacramento, California

2004-2005    Interim License, Zanzibar Revolutionary Government

1992         Certified by the American Board of Psychiatry and Neurology

1979         Licensed Physician in California



Honors

2019         Historical Prixe, University of Milan, Italy

2019         President-Elect, International Academy of Law and Mental Health(2 nd Term)

                                                2

                                                                                             F-044
2018          Distinguished Alumnus, University of Utah Medical Center

2017          Life Fellow of the American Psychiatric Association

2017          Secretary General, International Academy of Law and Mental Health

2015          President, International Academy of Law and Mental Health

2013          Keynote Speaker, Tenth Anniversary of the San Francisco Behavioral Health Court

2013          Vice President/President Elect, International Academy of Law and Mental Health

2009-2012     Secretary General, International Academy of Law and Mental Health

2009          Co-Chair, International Academy of Law and Mental Health Congress, New York
              University Law School

2007          Co-Chair, International Academy of Law and Mental Health Congress, University
              of Padua, Padua, Italy

2007          Executive Committee, International Academy of Law and Mental Health

1993          Outstanding Professor Award, Goodrich Program, Department of Public Policy,
              University of Nebraska at Omaha

1992          National Medical Enterprises’ Outstanding Medical Director of Psychiatric,
              Rehabilitation and Recovery Hospitals

1992          Chief of Staff Award for Outstanding Service, East Bay Hospital, Richmond, CA



Faculty and Professional Appointments
2012-present Lecturer, University of California Berkeley School of Law

2012          Newsletter Editor, Challenging Behaviors Special Interest Research Group,
              International Association for the Scientific Study of Intellectual Disabilities

2008          Secretary, American Psychiatric Association’s Africa Action Committee

2003          Adjunct Professor, California State University, Sacramento, Department of
              Educational Leadership and Public Policy, Sacramento, California

2002-2016     Adjunct Professor, Morehouse School of Medicine, Department of Psychiatry



                                               3

                                                                                          F-045
1999-2004     Affiliate Professor, University of Washington, Bothell Campus

1996-2000     Adjunct Professor, University of California, Davis, Department of Psychiatry,
              Forensic Fellowship

1992          Summer Faculty, North Central Educational Research Laboratory, Northeastern
              University

1986-2002     Adjunct Professor, University of Nebraska, Omaha, College of Public Affairs


Advisory Boards

2019          CMS/Stanford University Medicare Accountable Care Organization Board

2019          BetterManager.us

2018          Roots Medical Clinics, Oakland, California

2016          Marsh Clinics, Oakland, California

2013          International Association of Trauma Professionals

2013          Celebrating a Decade of Behavioral Health Court, San Francisco, California,
              Honorary Committee

2012          Executive Committee, Challenging Behaviors Special Interest Research Group,
              International Association for the Scientific Study of Intellectual Disabilities

2006-present Executive Committee, International Academy of Law and Mental Health

2004-2007     Advisory Board, Health Law Institute, DePaul University, College of Law

2004-present Advisory Board, Human Dignity & Humiliation Studies, University of Trondheim,
             Norway

2004-2010     Board of Directors, The Center for African Peace and Conflict Resolution, College of
              Health and Human Services, California State University, Sacramento

2003-present International Board of Directors, International Academy of Law & Mental Health




                                                  4

                                                                                            F-046
Professional Affiliations
International Neuropsychological Society, American Academy of Psychiatry and the Law,
International Association for the Scientific Study of Intellectual Disabilities, Northern California
Psychiatric Society, American Society of Addition Medicine, American Psychiatric Association, Black
Psychiatrists of America, American Neuropsychiatric Association, American Psychological
Association, American Association for Intellectual and Developmental Disabilities



Clinical Experience & Consultation

2020           Alameda Contra Costa Medical Association, Health Committee

2020           Pandemic Resource Committee, Crestwood Behavioral Health

2018           Senior Consultant, Crestwood Behavioral Health

2018           Training Evaluation Panel, Alameda County Behavioral Health Care

1983-present Individual private practice, Bay Area, California

2016           San Francisco Police Department Crisis Intervention Training (SFPD CIT): The Brain

2015           SFPD CIT: Substance Abuse

2015           SFPD CIT: The Adolescent Brain and Cognition: Slow Down and Watch

2015           SFPD CIT: The Developing Brain

2015           Criminal Justice and Mental Health Reform. San Francisco Collaborative Courts,
               Collaborative Courts Training Series

2015           Complex Trauma: Effects and Intervention. San Francisco Collaborative Courts,
               Collaborative Courts Training Series

2014           Undoing the Damage: The Mental Health and Criminal Justice Tragedy. San Francisco
               Collaborative Courts, Collaborative Courts Training Series

2014           The Constitutional Implications of Ebola: Civil Liberties & Civil Rights in Times of
               Health Crises, University of California, Irvine Law School

2014           SFPD CIT: The Adolescent and Geriatric Brains, More Alike Than Different?

2014           Moderator; The Easy Read Project: An Investigation into the Accessibility Value of
               Health-based “Easy Read” Literature; Television Viewing Habits and Preferences of

                                                 5

                                                                                              F-047
            Adults and Young People with Intellectual Disability: A Survey Using a Talking Mats
            Questionnaire; Effectiveness of Computer-Based Simulations on Learning of Social
            and Communication Skills by Children with IDD and ASD; Social Media and Intellectual
            Disabilities: IASSID European Regional Congress, Vienna

2014        Risk Assessment in Neurodevelopmental Disorders, IASSID European Regional
            Congress, Vienna

2013        Task Force on Determination of Intellectual Disability for the Courts, American
            Association for Individuals with Intellectual Disabilities

2011        San Francisco Police Department Crisis Intervention Training (CIT): Suicide
            Assessment, Mood Disorders, Thought Disorders, and Personality Disorders

2010        Task Force on Mental Retardation and Forensic Practice, American Association for
            Individuals with Intellectual Disabilities

2006-2009   Projects Among African Americans To Explore Risks for Schizophrenia (PAARTNERS),
            Consensus Diagnosis Group, Minority Mental Health Research Group, Department of
            Psychiatry, Morehouse School of Medicine, Atlanta, Georgia

2006        National Consortium on Disaster Response for the Poor and Underserved,
            Developmental Task Force for the Minority Mental Health Professions Foundation,
            Atlanta, Georgia

2006        Georgia Congressional Representative Cynthia McKinney’s Post-Katrina Working Task
            Force

1998-2004   Consultant to the Board of Directors, Crestwood Behavioral Health Systems,
            Stockton, California

1994-1996   Senior Consulting Addictionologist, New Beginnings Programs, San Ramon and Pinole,
            California

1988-1996   Individual Private Practice, Pinole, California

1994-1995   Chemical Dependency Consultant, Physicians’ Advisory Committee, Alameda Contra
            Costa Medical Association

1990-1995   Consultant, Insomnia Division of the Sleep Disorders Center, Doctors Hospital, Pinole,
            California

1992-1994   Qualified Medical Examiner, Industrial Medical Council, State of California

1990-1994   Medical Director, Pain Management Program, Doctors Hospital, Pinole, California

1991-1993   Psychiatric/Pharmacologic Consultant, Triumph Over Pain (TOP Program), Kentfield
            Rehabilitation Hospital, Kentfield, California

                                               6

                                                                                           F-048
1991-1993   Psychiatric Consultation, NeuroCare Corporation, Concord, California

1989-1994   Clinical Director, New Beginnings Chemical Dependency Program, Doctors Hospital,
            Pinole, California

1988-1993   Private Practice, Comprehensive Psychiatric Services, Walnut Creek 1983-1990: Staff
            Psychiatrist, Crestwood Manor, Vallejo, California

1982-1983   Medical Director, Westside Geriatric Services of Family Service Agency of San
            Francisco
1982-1983   Staff Psychiatrist, Villa Fairmount Psychiatric Facility, San Leandro, California

1981-1982   Assistant Director of the Inpatient Center, Director of Geriatric Services, Pacific
            Medical Center, San Francisco, California

1980-1981   Medical Director, Clinica De La Raza, Blythe, California

1979-1981   Emergency Room Physician, Medical Emergency Services, Fairmount Hospital, San
            Leandro, California



International Clinical Experience & Consultations
2017        Cognitive Factors to Financial Crime Victimization: International Academy of Mental Health,
            Prague

2017        From the Profession: First Concepts, Stigma, and Science. Punjab Judicial
            Conference, Lahore High Court and Supreme Court, Lahore, Pakistan

2017        From the Profession: First Concepts, Social History, The Mental Status Examination.
            Punjab Judicial Conference, Lahore, Pakistan

2016        Cultural Implications of Utilizing and Developing Neuropsychological and
            Intelligence Instruments. United Nations Human Rights Commission, Zomba, Malawi

2015        Neurodevelopmental Disorders: Training for Clinicians. Zomba Mental Hospital,
            Zomba, Malawi

2006-2008   Adjunct Professor, Makerere University, Dept. of Psychiatry, Kampala, Uganda

2006-present Human Rights Committee, International Academy of Law and Mental Health,
             Montreal, Quebec, Canada

2006        Visiting Staff Psychiatrist, Butabika National Hospital, Kampala, Uganda

2004        Clinical Consultant, Kidongo Chekundu Mental Hospital, Zanzibar, Tanzania


                                               7

                                                                                                 F-049
2004        Scientific Committee, International Academy of Law and Mental Health

1998-2004   Technical Advisor, Documentation Committee, Operation Recovery, Kenya Medical
            Association

1999-2003   Advisor - the Jomo Kenyatta National Hospital, PTSD Project, Nairobi, Kenya

1998-2003   Technical Advisor- Recovery Services, Ministry of Health, United Republic of
            Tanzania



Clinical Lectures

2020        Timeless Leadership: Growth Decade by Decade: LeadLiveNow.com

2020        Flu/Covid-19 Combination: What are we in for? Crestwood Medical
            Directors’ Meeting

2020        Mental Health During Quarantine, New Life Community Church,
            Oakland

2020        Post-incarceration, unsheltered, and homeless populations during the
            Pandemic. Roots Medical Center

2020        Resilience of Leaders in the Time of Corona-19. BetterManagers.us

2020        Unequal Protection: The Disparate Impact of COVID-19 on Communities
            of Color: American Constitution Society

2020        Neuropsychiatric Aspects of Physical Disease, California Association of
            Health Facilities

2020        Neuropsychiatry and Behavior as Symptoms, Crestwood Behavioral Health

2019        The Future of Mental Health, Crestwood Behavioral Health

2019        Public Health and Public Safety-San Francisco Economic Forum

2019        Intellectual Disability, Cognitive Deficits, Substance Abuse, University of
            Capetown, South Africa

2019        Uncertain Times, Changing Technology, and the Anxious Workplace: Strategies to
            Help Employees and Employers Cope: Practicing Law Institute , Psychological
            Issues in Employment Law 2019



                                            8

                                                                                          F-050
2019    Trauma, Policing, and The Thirteenth Amendment: The Long Arc to Freedom, The
        Legacy of Slavery

2019    Elimination of Bias in the Legal Profession: Mental and Emotional Health:
        Morrison and Foerster, LLP

2018    Healing the Wounds of Slavery: Towards Mutual Recovery, What Are the Most
        Significant Questions That We should Ask in Order to Learn from Dehumanizing
        Tragedies in World History. UNESCO, Georgetown University, Washington, DC

2018    Aging and Law Practice. 50 th Anniversary of Berkeley Law School Class of 1968

2018    Psychiatry, Game Theory, and Language: A Beautiful Mind? The San Francisco
        Economic Roundtable

2017    Inside the Hateful Mind, The University of California Law School, Irvine

2017    Criminal Law and Mental Illness: The Rising Significance of Neuroscience in the
        Courts, American Psychological Association Pre-Conference Training, Washington

2017    Neuropsychiatric Aspects of Physical Disease, San Francisco Economic Round Table

2017    Culture, Science, and Justice: People of Color and the Mentally Ill as the Canaries in
        our Toxic Mental Health and Mass Incarceration System; Dignifying Madness: Civil
        Commitment, Disability Rights, and Mass Incarceration: A Symposium at UC
        Berkeley School of Law

2016    United States Congressional Briefing: Gun Violence and Trauma, Washington, DC

2016:   Culture, Science, and Justice: Hampton University, Hampton, Virginia

2016    Alcohol Related Neurodevelopmental Disorders: An Update on Diagnosis,
        Assessment, and Treatment, International Association for the Specialized Study of
        Intellectual and Developmental Disorders (IASSIDD), Melbourne, Australia

2016    Children and Adolescents with Developmental Disorders; International Association
        for the Specialized Study of Intellectual and Developmental Disorders (IASSIDD),
        Melbourne, Australia

2016    Psychiatric Conditions and Developmental Disabilities (Epilepsy, 22q11.2 Deletion
        Syndrome, Potoki-Lupski Duplication Syndrome) (Moderator): International
        Association for the Specialized Study of Intellectual and Developmental Disorders
        (IASSIDD) Melbourne, Australia

2016    Aging and Cognition in Prisoners with Intellectual and Developmental Disabilities
        (Workshop): International Association for the Specialized Study of Intellectual and
        Developmental Disorders (IASSIDD), Melbourne, Australia

                                          9

                                                                                        F-051
2016   Justice for The Mentally Ill: The ABA Criminal Justice Mental Health Standards.
       Disclosing Danger and Other Real-World Issues. The American Bar Association and
       UC Hastings Constitutional Law Quarterly and Race and Poverty Law Journal

2015   Moderator, Women & Mass Incarceration: The U.S. Crisis of Women and Girls
       Behind Bars. Bad Science. The University of California Law School, Irvine

2015   Neurobehavioral Assessment: Malawi Human Rights Commission

2014   Adolescents and the Elderly; More Alike Than You Would Expect. San Francisco
       Police Department Crisis Intervention Training

2014   Bipolar Disorder in Pregnancy: Meena Kumari, MD: George Woods, MD, Faculty
       Discussant

2013   High Prevalence of Brain Pathology in Violent Prisoners: A Qualitative CT and MRI
       Scan Study: Journal Club, Racquel Reid, MD, George Woods, MD, Faculty Panel
2013   Medical disorders that masquerade as psychiatric disorders. International
       Academy of Law and Mental Health, Amsterdam, Netherlands

2013   Does Policy Drive Science? University of California, Berkeley, Integrative Biology

2013   Understanding Combat-Related Post-Traumatic Stress Disorder:                  Andrea
       Brownridge, M.D., J.D.; George Woods, M.D., Faculty Discussant

2012   Neurobiological Effects of Trauma: DC Criminal Superior Court, Third Annual
       Criminal Justice Conference, Mental Illness & Treatment: Past Present & Future

2012   Neurodevelopmental Disorders: International Association for the Scientific Study
       of Intellectual Disorders, Halifax, Nova Scotia

2012   Diabetes and Weight Control, Moderator: International Association for the Scientific
       Study of Intellectual Disorders, Halifax, Nova Scotia

2012   Health Inequalities in Developmental Disabilities, Moderator: International
       Association for the Scientific Study of Intellectual Disorders. Halifax, Nova Scotia

2012   The Neurobiology of Trauma: San Francisco YWCA Intern Training

2011   Mood and Thought Disorders in Crisis Intervention: San Francisco County Sheriff’s
       Crisis Intervention Training, San Francisco, California

2011   Fetal Alcohol Spectrum Disorders and the Criminal Justice System, National Press
       Club, Washington, D.C.

2011   The Epidemiology of Medicalization of Prisoners in the United States, International
       Academy of Law and Mental Health, Berlin, Germany

                                        10

                                                                                       F-052
2011   Intellectual Disability and Fetal Alcohol Spectrum Disorder: International Academy
       of Law and Mental Health, Berlin, Germany

2011   Neuronal Plasticity: Cognitive Skills Retraining for students with Acquired Brain
       Injuries or Learning disabilities. College of Alameda, Alameda, California

2011   The Neurobiology of Trauma in Children: Lessons About Early Childhood; Families
       First, Atlanta, Georgia

2010   From the Plantations/Asylums to the Prisons: The Relationship between
       Humiliation, Stigma, Economics and Correctional Care for the Mentally Ill; Columbia
       University, Teachers College, New York

2010   Workshop on Transforming Humiliation and Violent Conflict representing the 16th
       Annual Human DHS Conference and the Seventh Workshop on Humiliation and
       Violent Conflict, Columbia University, Teachers College, New York

2010   Applying the Institute of Medicine Quality Chasm Framework to Improving Health
       Care for Mental and Substance Use Conditions; Morehouse School of Medicine,
       Department of Psychiatry, Journal Club

2010   Psychiatric Manifestations of Physical Disease. Morehouse School of Medicine,
       Department of Family Practice, Atlanta, Georgia

2009   Sleep Disorders in Psychiatric Practice: Morehouse School of Medicine, Department
       of Psychiatry, Atlanta, Georgia

2008   Moderator: The Impact of Mental Health Issues on Aging, Particularly as It Relates
       to Alzheimer’s Dementia and Parkinson Disease, National Medical Association,
       Atlanta, Georgia

2008   Aging and Mental Health: What Is Wellness and What Is Pathology? National
       Medical Association, Atlanta, Georgia

2007   The Price of Leadership and the Cost of Success: Urban Leadership Program,
       Graduate School of Educational Leadership and Public Policy, California State
       University, Sacramento

2007   Cognitive Assessment and Curriculum, Department of Educational Policy, Urban
       Leadership Program, Graduate School of Educational Leadership and Public Policy,
       California State University, Sacramento

2007   Complex Disorders of Trauma and Torture: The Neurological Bases Examined
       Through Sleep Disorders, Padua, Italy

2006   Clinical Aspects of Forensic Evaluation, Makerere University, Department of


                                       11

                                                                                    F-053
       Psychiatry, Kampala, Uganda
2006   Memory, Medications, and Aging, Crockett, California Women’s Club

2006   Cultural Differences: Ethics or Efficacy, Mental Health, Ethics and Social Policy,
       University of Montreal, Quebec, Canada

2006   An Update on Memory Function, Grand Rounds, Morehouse School of Medicine,
       Atlanta, Georgia

2006   Moderator & Respondent (Representing Morehouse School of Medicine)
       Consortium for the Poor and Under-Served Cultural Factors, DePaul University
       School of Law and Health, Health Law Institute

2005   Constitutional Theory and Medical Rights, Montreal, Quebec, Canada

2005   Medical Diseases with Psychiatric Manifestations: Morrison and Foerster, LLP

2004   Diagnosis and Treatment of Malaria-Induced Altered Mental States: Kidongo
       Chekundo Mental Hospital, Zanzibar, Tanzania

2003   Law, Mental Health & Popular Culture: University of San Francisco College of Law

2003   Accommodating Mental Illness in the Workplace: The 28th International
       Conference, International Academy of Law and Mental Illness, Sydney, Australia

2002   Cultural & Psycho-Biological Factors In the Assessment & Treatment of Trauma:
       Don’t Believe Everything You Think, The Trauma Recovery Institute, West Virginia

2002   Trauma, Recovery and Resiliency, University of Washington, Bothell

2001   Understanding the Relationship Between Neuroimaging, Neuropsychology, and
       Behavior: National Medical Association 2001 Annual Convention and Scientific
       Assembly, Nashville, Tennessee

2001   The Thrill Is Gone: Keynote Address, African American History Month, Loras
       College, Dubuque, Iowa

2001   Disparate Access-Healthcare: University of Washington, Bothell Campus Nursing
       Program

2000   Anger Management: West Contra Costa Stroke and Aphasia Support Group,
       Doctors Hospital, San Pablo, California, 2000

2000   Race, Culture and Bioethics: American Society for Bioethics Annual Conference,
       Panel Discussion, Salt Lake City, Utah

2000   Globalization and Postmodernism: International Congress on Law and Mental
       Health, Siena, Italy

                                       12

                                                                                      F-054
2000   Globalization and Neuropsychiatry: Answers that Transcend Culture? International
       Congress on Law and Mental Health, Sienna, Italy

1998   Managed Care in the Kenyan Medical Environment: Kenyan Medical Environment:
       Kenyan Medical Association, Aga Khan Hospital, Nairobi, Kenya

1994   Relationship Between Holidays and Mood Disorders: Doctors Hospital Pinole, CA

1994   The Role of the Mental Health Expert as a Liaison Between Chemical Dependency
       and Pain Management Programs: American Academy of Pain Management,
       Vancouver, Canada

1994   Chemical Dependency: Selected Topics: Critical Care Conference, Doctors
       Hospital, Pinole California

1993   Detox: The First Step to Recovery: National Medical Enterprises Management
       Services Division Annual Conference, Colorado Springs, Colorado

1993   Substance Use and Substance Induced Organic Mental Disorders: National
       Medical Enterprises Management Services Division Annual Conference, Colorado
       Springs, Colorado

1993   Dual Diagnosis in the Inpatient Setting- Professional Seminar, Doctors Hospital,
       Pinole, California

1993   Depression and Strokes: Brookside Hospital, San Pablo, California

1992   Drug Interactions in the ICU: Clinical Care Rounds, Doctors Hospital, Pinole,
       California

1992   Overview of Sleep Disorders: Grand Rounds, Doctor Hospital, Pinole, California

1991   Benzodiazepines: Uses and Abuses: Grand Rounds, Brookside Hospital, San Pablo,
       California

1990   Sleep Disorders in Schizophrenia: Quarterly Medical Staff Meeting, East Bay Hospital

1987   Afro-Centricity in Psychology: Grand Rounds, San Francisco General Hospital, San
       Francisco, California

1982   Geriatric Psychiatry-University of Southern California




                                        13

                                                                                    F-055
Clinical Professional Activities

2018          University of Massachusetts Press review

2016          Associate Editor, Journal of Policy and Practice in Intellectual Disability

2015          International Journal of Developmental Disabilities

2015          Journal of Policy and Practice in Intellectual Disability

2014          Cureus Journal Review

2014          Arts and Social Sciences Journal Review

2013          Journal of Politics and Law Journal Review

2012          Research in Developmental Disabilities Journal Review


2010          American Association for Intellectual and Developmental Disabilities, Task Force
              on Intellectual Disability and Forensic Practice

2007-2009     Neurocognitive Committee, Project among African-Americans to explore risks for
              schizophrenia (PAARTNERS)

2004-present Scientific Committee, International Academy of Law and Mental Health

1993-1996     Medical Privileges Committee, Doctors Hospital, Pinole, California

1993-1995     Physicians’ Advisory Committee, Alameda Contra Costa Medical Association,
              Oakland, California

1993-1994     Board of Directors, Solano Park Hospital, Fairfield, California

1992-1993     Board of Directors, East Bay Hospital, Richmond, California

1992          Chief of Staff, East Bay Hospital, Richmond, California

1992          Chairman, Medical Executive Committee, East Bay Hospital, Richmond, California

1992          Allied Health Committee, Doctors Hospital, Pinole, California

1992          Pharmacy & Therapeutics Committee, Doctors Hospital, Pinole, California

1991-1996     Physicians’ Advisory Committee, Doctors Hospital, Pinole, California
              (Chair, 1994-1995)

                                                 14

                                                                                            F-056
1991            Professional Activities Committee, Easy Bay Hospital, Richmond, California

1990            Psychiatry Committee, Chairman, East Bay Hospital, Richmond, California



Clinical Publications

Freedman, D and Woods, G(2020) “Social Injustice and Personality Disorders.” R. Shim and S.
Vinson(Eds) 2020 Social Injustice and Menta Health

Greenspan, S. & Woods, G. (2019) “Policing Addendum: Race Based Discrimination in Expert
Witness Testimony.” In B. Bowser and C. Devadutt (Eds.) 2019 Racial Inequality in New York
City since 1965.

Freedman, D., & Woods, G. (2018) “The Developing Significance of Context and Function:
Neuroscience and Law.” Behav Sci Law. 2018;1–15. https://doi.org/10.1002/bsl.2351

Greenspan, S. and Woods, G. (2018). “Social Incompetence of FASD Offenders: Risk-Awareness as a Factor
in Criminal Culpability.” In E. Jonsson, S. Clarren & I Binnie (Eds). Ethical and Legal Perspectives in Fetal
Alcohol Spectrum Disorders (FASD): Foundational Issues, (pp/ 127-143). Cham, Switzerland: Springer
Publishing.

Norton, Johnson, Woods (2016) “Burnout and Compassion Fatigue: What Lawyers Need to
Know.” The University of Missouri Kansas City Law Review.

Greenspan, Harris, and Woods (2015) Intellectual Disability Is “A Condition, not a Number”:
Ethics of IQ Cut-offs in Psychiatry, Human Services and Law. Ethics, Medicine, and Public Health.

Greenspan, Woods, and Switzky (2015) Age of Onset and the Developmental Period Criteria,
Intellectual Disability and the Death Penalty.

Greenspan, Woods, Wood (In Press) Risk-Unawareness and Legal Jeopardy: Identifying Non-
Obvious Brain-Based Impairment, Springer’s International Library of Ethics, Law, and the New
Medicine.

Norton, Woods (2015) Interpersonal Violence: The Legacy of Trauma. The American Bar
Association’s Ninth Annual Section of Labor and Employment Law Conference.

Woods, Freedman (2015) Symptom Presentation and Functioning in Neurodevelopmental
Disorders: Intellectual Disability and Exposure to Trauma, Ethics, Medicine, and Public Health.

Woods, Freedman (2015) Intellectual Disability, Comorbid Disorders and Differential Diagnosis,
Intellectual Disability and the Death Penalty.

Greenspan, Woods (2014) Intellectual Disability as a Judgment Disorder: The Gradual Move Away


                                                     15

                                                                                                       F-057
From IQ-Ceilings, Current Opinion in Psychiatry.

Freedman, Woods (2013) Neighborhood Effects, Mental Illness and Criminal Behavior: A Review.
Journal of Politics and Law; Vol. 6, No. 3.

Woods, Freedman, Greenspan: (2012). Neurobehavioral Assessment in Forensic Practice.
International Journal of Law and Psychiatry.

Norton, Woods, (2012). Secondary Trauma among Judges, Jurors, Attorneys, and Courtroom
Personnel. Encyclopedia of Trauma: An Interdisciplinary Guide. C. Figley, Sage Publications.

Greenspan, Switzky, Woods: (2012) Intelligence Involves Risk-Awareness and Intellectual Disability
Involves Risk-Unawareness: Implications of a Theory of Common Sense, Journal on Intellectual &
Developmental Disability. (Cited in Diagnostic and Statistical Manual, 5th Edition, online version)

Woods, Greenspan, Agharkar: (2012) Ethnic and Cultural Factors in Identifying Fetal Alcohol
Spectrum Disorders: American Journal of Law and Psychiatry.

Bradford, Fresh, Woods: Not all Patients Are Alike: (2007) Ethnopsychopharmacology of Bipolar
Disorder in African Americans. Psychiatric Times, February.

Abueg, Woods, Watson: Disaster Trauma; (2000) Cognitive-Behavioral Strategies in Crisis
Intervention: Second Edition, Guilford Press, New York and London; p. 73-290.

Forensic Practice
1981-present          Psychiatric Consultant – Civil, Family Law, Criminal and Appellate Judicial
                      Proceedings

1993-2001             Consultant – the Victims’ Assistance Program, State Board of Control, State
                      of California, Sacramento, California

1983-2000             Medical Examiner Panel – San Francisco County, Marin County and Contra
                      Costa County Superior Courts



Forensic Professional Lectures

 2020          Dean’s Panel: “Race, Mental Health, and the Law”: Berkeley Law

 2020          Psychological Issues in the Workplace: Emotional Volatility in
               Mediation. Practising Law Institute

 2020          The Intersection of the Criminal Justice System and People with Mental
               Disabilities, American Bar Association



                                                   16

                                                                                               F-058
2020        Return to the Workplace in a Changed World, JAMS(ADR), New York

2019        Neuropsychological Aspects of Competency. IALMH, Rome, Italy

2018:       Mental Illness and Criminal Law: American Psychological Association, San
            Francisco

2018        Psychological Issues in Employment Law: Practising Law Institute, New York. The
            Aging Workforce: Myths, Biases and Reality: Mild Cognitive Impairments and the
            Impact on Cognitive Functioning

2017        Psychological Issues in Employment Law: Practising Law Institute, New York

2016        Cutting Edge Issues in Employment Law: Practising Law Institute, San Francisco

2016        Aging and Cognition; Paul Hastings Global

2016        Psychological Issues in Employment Law: Practising Law Institute, 2016, New York

2015        Legal and Practical Implications of Domestic Violence in the Workplace: It’s Not
            Just the NFL: American Bar Association Section of Labor and Employment Law 9th
            Annual Labor and Employment Law Conference, Philadelphia

2015        Cutting-Edge Employment Law Issues 2015: The California Difference. Mental
            Health and the Law, Practising Law Institute, San Francisco

2015        Discussant, Mass Murder: Patterns in Manifestoes: Vienna, Austria

2014        ADA and Mental Disabilities: Inquiries, Exams and Accommodations, Practising
            Law Institute, New York, New York

2014        Psychological Issues in Employment Law 2014, Practising Law Institute, New York,
2010        The Trial of Hamlet, Morrison and Foerster, LLP, Law College, San Diego, California

2009        Treatment of Mentally Ill Offenders in the United States, Canada, and Japan;
            Japanese Association of Forensic Psychiatry, Tokyo, Japan

1998-2007   In Association With The National Institute of Trial Advocacy Training, Notre Dame
            University, South Bend, Indiana; Georgia State Law School, Atlanta, Georgia; New
            York University Law School, New York City, University of North Carolina Law School,
            Chapel Hill, North Carolina; University of Houston Law School, Houston, Texas;
            University of Tennessee Law School, Knoxville, Tennessee; Atlanta, Georgia;
            University of Texas Law School, Austin, Texas; Temple University School of Law,
            Philadelphia, Pennsylvania

2006        Aligning Clinical Services with Correctional Treatment, Luzira Prison, Kampala,
            Uganda

                                             17

                                                                                          F-059
2006   Decision Tree for Forensic Evaluations, Butabika Hospital, Kampala, Uganda

2006   Neuropsychiatry and The Courts: The University of Texas Law School, Austin Texas

2002   Demystifying Emotional Damages Claims: Paul, Hastings, Janofsky & Walker, San
       Francisco, California
2000   An Introduction-Multi-Axial Assessment and DSM-IV: Second National Seminar on
       Mental Illness and the Criminal Law, Miyako Hotel, San Francisco, California

2000   Psychiatric Manifestations of Mental Disorders: Second National Seminar on
       Mental Illness and the Criminal Law, Miyako Hotel, San Francisco, California

1999   An Introduction-Multi-Axial Assessment and DSM-IV: First National Seminar on
       Mental Illness and the Criminal Law, Radisson Hotel, Washington, D.C.

1999   Physical Manifestations of Medical Disorders: First National Seminar of Mental
       Illness and the Criminal Law, Radisson Hotel, Washington, D.C.

1999   The Kenya/Tanzania Embassy Bombings: When Forensic Science, Politics, and
       Cultures Collide: International Academy on Law and Mental Health, Toronto,
       Quebec, Canada

1999   Research Collaboration Between East Africa and the United States: World
       Psychiatric Association/Kenya Psychiatric Association, First Annual East African
       Conference, Nairobi, Kenya

1999   Trauma/Resiliency in East Africa Workshop: World Psychiatric Association/Kenya
       Psychiatric Association, First Annual East African Conference, Nairobi, Kenya

1998   Mental Health Litigation and the Workplace: Sponsored by the University of
       California Davis Health System, Division of Forensic Psychiatry, Department of
       Psychiatry, and Continuing Medical Education, Napa, California

1998   Psychological Disabilities: Charting A Course Under the ADA and Other Statutes:
       Yosemite Labor and Employment Conference, Yosemite, California

1998   Current Trends in Psychiatry and the Law: Developing a Forensic Neuropsychiatric
       Team: CLE, Federal Public Defenders for the District of Oregon, Portland, Oregon

1997   The Changing Picture of Habeas Litigation: The National Habeas Training
       Conference, New Orleans, Louisiana

1997   Accommodating Mental Illness in the Workplace: Employment Law Briefing,
       Orange County

1997   Accommodating Mental Illness in the Workplace: Employment Law Briefing, Palo


                                       18

                                                                                    F-060
       Alto, California

1997   Accommodating Mental Illness in the Workplace: Employment Law Briefing,
       Morrison & Foerster, San Francisco

1997   Psychiatric Evaluations in the Appellate Process: Emory University, Department of
       Psychiatry, Forensic Fellowship, Atlanta, Georgia

1997   So You Wait Until Discovery Is Over to Consult with a Psychiatrist? Can You Tell
       Me More About That? Morrison and Foerster Labor Law College, Los Angeles

1997   The Changing Cultural Perspectives in Forensic Psychiatry, San Francisco General
       Hospital Grand Rounds, San Francisco, California

1996   Evaluations of an Elementary School Child: Criminal Competency and Criminal
       Responsibility, Stanford University School of Medicine, Department of Psychiatry
       and Behavioral Sciences, Division of Child, Psychiatry and Child Development, Grand
       Rounds, Palo Alto, California

1996   Forensic Psychiatry: Cultural Factors in Criminal Behavior, Malingering, and Expert
       Testimony: The Black Psychiatrists of America Transcultural Conference, Dakar,
       Senegal, West Africa

1996   Dangerousness; Evaluation of Risk Assessment: Grand Rounds, Department of
       Psychiatry, University of California, Davis

1995   Violence in the Workplace: A Psychiatric Perspective of Its Causes and Remedies:
       The Combined Claims Conference of Northern California, Sacramento, California

1995   Experts: New Ways to Assess Competency- Neurology and Psychopharmacology:
       Santa Clara University Death Penalty College, Santa Clara, California

1995   Multiple Diagnostic Categories in Children Who Kill: Psychological and Neurological
       Testing and Forensic Evaluation: The American College of Forensic Psychiatry 13th
       Annual Symposium, San Francisco, California

1995   Mock Trial: Client Competence in a Criminal Case: Testing the Limits of Expertise,
       The American College of Forensic Psychiatry 13th Annual Symposium, San Francisco,
       California

1995   The Use of Psychologists In Judicial Proceedings: The California Attorneys for
       Criminal Justice/California Public Defenders Association Capital Case Seminar,
       Monterey, California

1994   Commonly Seen Mental Disorders in Death Row Populations: The California
       Appellate Project, Training Session for Legal Fellows and Thurgood Marshall
       Investigative Interns, San Francisco, California


                                       19

                                                                                    F-061
1994           Anatomy of a Trial: Mock Trial Participant, The California State Bar Annual
               Convention, Anaheim, California

1994           Developing a Forensic Neuropsychiatric Team: The American College of Forensic
               Psychiatry 12th Annual Symposium in Forensic Psychiatry, Montreal, Quebec,
               Canada


1994           Responsibility in Forensic Psychiatry: Department of Criminology Faculty Seminar,
               University of Nebraska, Omaha

1994           Attorney/Investigator Workshop: Brain Function: The 1994 California Attorneys for
               Criminal Justice/California Public Defenders Association Capital Case Seminar,
               Long Beach, California

1994           Appellate and Habeas Attorney/Investigator Workshop: Evaluating Mental Health
               Issues in Post-Conviction Litigation: The 1994 California Attorneys for Criminal
               Justice/California Public Defenders Association Capital Case Defense Seminar, Long
               Beach, California

1993           Psychological Issues in Police Misconduct: Police Misconduct Litigation, National
               Lawyers Guild, San Francisco

1993           Neuropsychiatry, Neuropsychology and Criminal Law: Maricopa County Office of
               the Public Defender, Seminar on Investigation for Mitigation and Capital Cases,
               Phoenix, Arizona

1993           Working with Experts: California Appellate Project, San Francisco, California

1991           Forensic Psychiatry and Ethnicity-Black District Attorneys Association, National
               Convention



Professional Forensic Publications
Greenspan, Woods (2016) Chapter 7 Personal and Situational Contributors to Fraud Victimization:
Implications of a Four-Factor Model of Gullible Investing. Financial Crimes: Psychological,
Technological, and Ethical Issues. Dion, Weisstub, Richet. Springer Publishing.

Wood, Hanoch, Woods (2016) Chapter 6 Cognitive Factors to Financial Crime Victimization.
Financial Crimes: Psychological, Technological, and Ethical Issues. Dion, Weisstub, Richet. Springer
Publishing.

Woods, (2016) Cognition and Aging: Impact in the Workplace: Paul Hastings Global.

Woods, (2016) Treat or Assess: Which Hat Should Your Expert Wear? Practising Law Institute.


                                                20

                                                                                               F-062
Bigler, Jantz, Freedman, Woods, (2016) Structural Neuroimaging in Forensic Settings, University of
Missouri-Kansas City Law Review, Volume 82, No. 2. Psychiatry and Criminal Law, Contra Costa
Lawyer, Volume II, No. 8, August 1998.

Mock Trial: Client Competence in a Criminal Case: Testing the Limits of Expertise, The Psychiatrist’s
Opinion as Scientific, The Expert’s Foundation as Sufficient (1995). (Available from The American
College of Forensic Psychiatry and on Audiotape)

Multiple Diagnostic Categories in Children Who Kill: Psychological and Neurological Testing and
Forensic Evaluation (1995). (Available from the American College of Forensic Psychiatry and on
Audiotape)

Developing a Forensic Neuropsychiatric Team (1994). (Available from the American College of
Forensic Psychiatry on Audiotape)

Anatomy of a Trial (1994). (Available for the California State Bar)



Forensic Professional Affiliations
2013           American Academy of Psychiatry and the Law

1998           International Academy of Law and Mental Health



Professional Development & Corporate Services

2016           BetterManager, Advisory Board

2016           Map1080, Big Timber, Montana, Advisory Board

2015           Grade LLC Evansville, Indiana Unified School District: Education/Neuroscience
               Collaboration

2015           The Science Advisors, Founding Partner

2015           Defend Your Head Corporation: Medical and Neuroscience Advisor

2014           Forefront Behavioral Telecare, LLC: Assistant Chief Medical Officer

2013           Generations in Transition: YearUp, Atlanta, Georgia

2011           Forefront Behavioral Telecare, LLC: Director of Clinical Research

2009-2010      Forefront Behavioral Telecare, LLC: Chief Medical Officer


                                                 21

                                                                                               F-063
2009          AgeServe Communications, LLC: Director of Research/Director of Government
              Programs

2005          Consultant, Athena Feminine Technologies, Inc., Orinda, California

2004          Consultant, Corporate Structure, Tostan, Non-Governmental Organization, Theis,
              Senegal
2004          Toward Effective Retention Efforts: The use of narratives in understanding the
              experiences of racially diverse college students., Narrative Matters, Fredericton,
              New Brunswick, Canada

2003          In Association with the Council on Education in Management, Charlotte, North
              Carolina, Accommodating Psychiatric Disabilities: Avoiding the Legal Pitfalls of the
              ADA, Human Resources Conference, Palm Springs, California

2001-2003     Consultant, Vulcan Inc., Seattle, Washington

1999          In Association with Matthew Bender Legal Publishing, New York: Psychiatric
              Disabilities and California Workplace Requirement, With the Bar Association of San
              Francisco, San Francisco

1998          Psychiatric Disabilities under the Americans With Disabilities Act: Without Pretrial
              Strategy, Atlanta, Georgia

1998          Psychiatric Disabilities under the Americans With Disabilities Act: Without Pretrial
              Strategy, Los Angeles, California



JohnsonWoods Education, LLC

2017          Criminal Law and Mental Illness: The Rising Role of Neuroscience in the Courts: The
              American Psychological Association, Washington, DC.

2012 - present An Evolution in Practice at the Intersection of Mental Health and the Law: Where
               Mental Health Meets the Law by Jennifer Johnson, J.D., David Freedman, Ph.D., and
               George Woods, M.D. of Johnson Freedman Woods Education: a comprehensive
               curriculum on the evolving field of forensic mental health. Thomson Reuters West
               Legal EdCenter



The Critical Moments Consulting Group

2018          Critical Moments: Creating a Diversity Leadership Community, Cascadia College,
              Bothell, Washington


                                                 22

                                                                                              F-064
2001           Part I – Responding Creatively to Cultural Diversity through Case Stories and
               Part II – Strategies and Challenges for Campus-wide Diversity Project: Models of
               Integrating Critical Moments, Fourteenth, Annual Conference on Race and Ethnicity
               in American Higher Education, Seattle Washington

2001           Teaching Complex Case Stories, Faculty Development, Loras College, Dubuque,
               Iowa

2000           Critical Moments: Creating a Diversity Leadership Learning Community, 13th
               Annual National Conference on Race and Ethnicity in American Higher Education
               (sponsored by the University of Oklahoma, Southwestern Center for Human
               Relations Studies), Santa Fe, New Mexico

2000           Improving Undergraduate Education: Teaching and Learning in the Context of
               Cultural Differences, The Washington Center for Improving the Quality of
               Undergraduate Education, Thirteenth Annual Conference, Seattle, Washington

1999           Critical Moments: Deepening Our Understanding of Cultural Diversity through
               Critical Analysis, Effective Interviewing, Case Writing, and Case Teaching, The
               Washington Center, Evergreen State College, Olympia, Washington

1999           Teaching Complex Issues with Case Studies: A Workshop for Faculty and Graduate
               Teaching Assistants, University of Nebraska at Lincoln, Teaching and Learning
               Center and Critical Moments Project

1999           Critical Moments: Writing the Stories of Diverse Students, Washington Center for
               Improving the Quality of Undergraduate Education Workshop for College and
               University Faculty, Administrators, Staff and Students, Evergreen State College,
               Bothell, Washington
1999           Critical Moments: A Case Study Approach for Easing the Cultural Isolation for
               Under-Represented College Students, Presented at Transforming Campuses
               Through Learning Communities, National Learning Communities Conference,
               Seattle, Washington

1993           Contextualism and Multi-Cultural Psychology-Graduate Seminar, University of
               Nebraska, Omaha, Nebraska

1992           Curriculum and Developmental Stages-North Central Educational Research Lab,
               Northwestern University



Critical Moments Publications
Gillespie, D., Malnarich, G., and Woods, G. (2006). Critical Moments: Using College Students’
Border Narratives as Sites for Cultural Dialogue, In M.B. Lee (Ed.), Ethnicity Matters: Rethinking
How Black, Hispanic and Indian Students Prepare for and Succeed in College. (pp. 99-116). New
York: Peter Land Publishing Group.

                                                23

                                                                                             F-065
Gillespie, D. & Woods, G. (2000). Critical Moments: Responding Creatively Cultural Diversity
Through Case Stories; Third Edition.

(Updated December 21st, 2020)




                                             24

                                                                                       F-066
